[exhibit101finalbaylorpsa001.jpg]
i JV333508 and 335195 #4630523.6 REAL ESTATE PURCHASE AND SALE AGREEMENT BETWEEN
BCC CANCER CENTER VENTURE, L.P., A DELAWARE LIMITED PARTNERSHIP, AS SELLER AND
DOC-3410 WORTH ST. MOB, LLC, A WISCONSIN LIMITED LIABILITY COMPANY, AS BUYER FOR
THE BAYLOR CHARLES A. SAMMONS CANCER CENTER 3410 WORTH STREET DALLAS, TEXAS
Exhibit 10.1



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa002.jpg]
ii REAL ESTATE PURCHASE AND SALE AGREEMENT Table of Contents ARTICLE 1 PURCHASE
AND SALE ARTICLE 2 BASIC TERMS ARTICLE 3 REPRESENTATIONS, WARRANTIES, AND
COVENANTS 3.1 Representations, Warranties, and Covenants by Seller 3.2 No Other
Representations and Warranties by Seller 3.3 Representations, Warranties, and
Covenants by Buyer 3.4 Buyer's Reliance on Own Investigation; "AS-IS" Sale
ARTICLE 4 THE TRANSACTION 4.1 Escrow 4.2 Purchase Price 4.2.1 Earnest Money
4.2.2 Retention and Disbursement of Earnest Money 4.2.3 Cash at Closing 4.2.4
Independent Consideration 4.3 Conveyance ARTICLE 5 TITLE AND SURVEY 5.1 Title
Commitment 5.2 Survey ARTICLE 6 CONDITION OF THE PROPERTY 6.1 Inspections 6.1.1
Inspection of Property 6.2 Environmental Matters 6.2.1 Seller's Environmental
Investigation 6.3 Approval and Termination 6.3.1 Buyer's Right to Terminate
6.3.2 Seller's Right to Terminate 6.4 Service Contracts 6.5 Management of the
Property 6.6 Leasing



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa003.jpg]
iii ARTICLE 7 CLOSING 7.1 Buyer's Conditions Precedent to Closing 7.2 Seller's
Conditions Precedent to Closing 7.3 Deposits in Escrow 7.3.1 Seller's Deposits
7.3.2 Buyer's Deposits 7.3.3 Joint Deposits 7.3.4 Other Documents 7.4 Costs 7.5
Prorations 7.5.1 Generally 7.5.2 Like-Kind Exchange (Proration) 7.6 Insurance
7.7 Close of Escrow 7.8 Possession 7.9 Recorded Instruments 7.10 Tenant Notices
ARTICLE 8 CONDEMNATION AND CASUALTY ARTICLE 9 NOTICES ARTICLE 10 SUCCESSORS AND
ASSIGNS ARTICLE 11 BROKERS ARTICLE 12 COVENANT NOT TO RECORD ARTICLE 13 DEFAULT
13.1 Default by Buyer 13.2 Default by Seller ARTICLE 14 NON-DEFAULT TERMINATION
ARTICLE 15 INDEMNITIES 15.1 Seller Indemnity 15.2 Buyer Indemnity 15.3 Release
15.4 Survival ARTICLE 16 MISCELLANEOUS 16.1 Survival of Representations,
Covenants, and Obligations



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa004.jpg]
iv 16.2 Attorneys' Fees 16.3 Disclosure 16.4 Captions 16.5 Waiver 16.6 Time 16.7
Controlling Law 16.8 Severability 16.9 Construction 16.10 Like-Kind Exchange
16.10.1 Assignment of Rights to Qualified Intermediary 16.10.2 Reassignment
16.11 Limitations on Liability 16.12 Execution 16.13 Amendments 16.14 Entire
Agreement RECEIPT BY ESCROW HOLDER - EARNEST MONEY Exhibits Exhibit A Special
Warranty Deed Exhibit B Assignment and Assumption of Leases Exhibit C List of
Existing Environmental Reports Exhibit D Exceptions to Representations and
Warranties Exhibit E Certificate of Non-Foreign Status Exhibit F Certificate of
Assistant Secretary Exhibit G Bill of Sale Exhibit H Seller's Certificate
Exhibit I Buyer's Certificate Exhibit J Assignment and Assumption of Ground
Lease Exhibit K Assignment and Assumption of Service Contracts and Other
Obligations Exhibit L Intentionally Deleted Exhibit M Affidavits as to Debts,
Liens, Parties in Possession, and Gap Coverage Exhibit N Tenant Notice Letters
Exhibit O Assignment and Assumption of Real Estate Purchase and Sale Agreement



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa005.jpg]
REAL ESTATE PURCHASE AND SALE AGREEMENT THIS REAL ESTATE PURCHASE AND SALE
AGREEMENT ("Agreement") is made and entered into as of the Effective Date (as
defined below) between BCC CANCER CENTER VENTURE, L.P., a Delaware limited
partnership (hereinafter referred to as "Seller"), and DOC- 3410 Worth St. MOB,
LLC, a Wisconsin limited liability company (hereinafter referred to as "Buyer").
RECITALS A. Seller is the owner of The Baylor Charles A. Sammons Cancer Center
(as more specifically defined in Article 2 hereof, the "Property"). B. Seller
desires to sell the Property to Buyer and Buyer desires to purchase the Property
from Seller. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants
and agreements contained herein, the parties hereto intending to be and being
legally bound hereby, agree as follows: ARTICLE 1 PURCHASE AND SALE Subject to
the terms and conditions contained herein, Buyer agrees to purchase from Seller,
and Seller agrees to sell to Buyer, the Property (as defined below), including
all of Seller's right, title, and interest in and to that certain property
commonly known as The Baylor Charles A. Sammons Cancer Center located at 3410
Worth Street, in the City of Dallas, County of Dallas, State of Texas. ARTICLE 2
BASIC TERMS As used herein, the following Basic Terms are hereby defined to
mean: Buyer's Address for Notice DOC-3410 Worth St. MOB, LLC, a Wisconsin
limited liability company c/o Physicians Realty Trust 309 N. Water Street, Suite
500 Milwaukee, WI 53202 Buyer's Taxpayer Identification Number 82-1912078



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa006.jpg]
2 Closing Date June 30, 2017, or such later date as postponed by the terms of
Subsection 5.3(a). Earnest Money Three Million Dollars ($3,000,000.00) Effective
Date June 27, 2017. Escrow Holder First American Title Insurance Company 30 N.
LaSalle Street, Suite 2700 Chicago, IL 60602 Attn: Deanna Wilkie Phone:
312-917-7238 E-mail: dawilkie@firstam.com Involved Seller Representative(s)
Philip Natkins and Paul J. Hanson, employees of (re: Representations,
Northwestern Mutual Investment Management Warranties, and Covenants by Seller)
Company, LLC Long-Term Service Contract(s) See Schedule 2 to Exhibit K attached
hereto Materiality Limit (re: Casualty and Condemnation) Fourteen Million Five
Hundred and 00/100 Dollars ($14,500, 000.00) Property Seller's fee simple right,
title and interest in and to the land described in Schedule 1 to Exhibit A
attached hereto as well as Seller's leasehold interest under that certain Ground
Lease by and between Baylor Health Care System, as Landlord and BCC Cancer
Center Venture, L.P., as Tenant, dated April 23, 2009, together with all rights,
privileges, and easements appurtenant to the land (hereinafter referred to as
the "Land"), together with Seller's right, title and interest in and to the
following: (a) all buildings, improvements, and structures located on the Land
(hereinafter referred to as the "Improvements" and, together with the Land, the
"Real Property"); (b) all personal property owned by Seller which is used in the
operation of the Real Property and located thereon, including all fixtures,
appliances, furniture, furnishings, equipment, supplies, signage and lighting
systems, but excluding all software, computers and



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa007.jpg]
3 computer-related equipment in the property management office located on the
Property (hereinafter referred to as the "Personal Property"); (c) any and all
Tenant Leases (as defined below), including those agreements entered into after
the Effective Date pursuant to Section 6.7 hereof; (d) any and all Service
Contracts (as defined below) which are not terminated effective prior to the
Closing Date pursuant to Section 6.5 hereof; (e) Long-Term Service Contracts;
and (f) all rights, if any, Seller may have to use the name The Baylor Charles
A. Sammons Cancer Center, as it relates to the operation of the Real Property.
Purchase Price Two Hundred Ninety Million and 00/100 Dollars ($290,000,000.00)
Security Deposits All cash and non-cash security deposits held be seller
pursuant to the Tenant Leases, to the extent unapplied by Seller. Seller's
Address for Notice BCC Cancer Center Venture, L.P. c/o Northwestern Mutual
Investment Management Company, LLC 720 E. Wisconsin Avenue, N16NW Milwaukee, WI
53202 Attn: Matt Carroll Telephone: 414-665-3525 E-Mail:
mattcarroll@northwesternmutual.com with copies to: BCC Cancer Center Venture,
L.P. c/o Northwestern Mutual Investment Management Company, LLC 720 E. Wisconsin
Avenue, N16NW Milwaukee, WI 53202 Attn: Phil Natkins Telephone: 414-665-1075
E-Mail: philipnatkins@northwesternmutual.com The Northwestern Mutual Life
Insurance Company 720 East Wisconsin Avenue Milwaukee, WI 53202 Attn: Kathleen
Moran Telephone: 414-665-4628 E-Mail: kathleenmoran@northwesternmutual.com



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa008.jpg]
4 Service Contracts Any and all contracts and service agreements (other than
Long-Term Service Contracts, if any, which are excluded from this term) for the
provision of labor, services, materials or supplies to the Real Property to
which Seller is a party and under which Seller is currently paying for services
rendered in connection therewith, together with any and all renewals,
supplements, amendments and modifications thereof that are now or hereafter
entered into, except for the existing property management agreement which shall
be terminated at Closing (defined in Section 7.7 hereof) and is excluded from
this definition. Tenant Leases All leases (including amendments, renewals,
modifications and supplements thereto) for space in the Improvements. Tenant
Leases do not include subleases, or similar occupancy agreements, if any,
entered into by tenants. Title Insurer First American Title Insurance Company 30
N. LaSalle Street, Suite 2700 Chicago, IL 60602 Attn: Pamela Sullivan Phone:
312-917-7241 E-mail: pksullivan@firstam.com ARTICLE 3 REPRESENTATIONS,
WARRANTIES AND COVENANTS 3.1 Representations, Warranties and Covenants by
Seller. (a) Subject to the limitations set forth in Sections 3.2 and 15.1
hereof, Seller hereby represents and warrants as of the Effective Date, that:
(i) Seller has the full legal power, authority, and right to execute, deliver,
and perform its obligations under this Agreement, and Seller's performance
hereunder has been duly authorized by all requisite action on the part of Seller
and no remaining corporate action is required to make this Agreement binding on
Seller. (ii) There are no rights of first offer, rights of first refusal or
purchase options encumbering Seller and/or the Property, except for that certain
right of first refusal of Baylor Health Care System under the Ground Lease for
which Seller



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa009.jpg]
5 shall obtain a written waiver prior to the Closing Date. (iii) There are no
employees of Seller working at the Property. (iv) Neither Seller, nor any person
or entity owning (directly or indirectly) a ten percent (10%) or greater
ownership interest in Seller: (i) is now or shall become, a person or entity
with whom Buyer is restricted from doing business with under regulations of the
Office of Foreign Assets Control ("OFAC") of the Department of the Treasury
(including, but not limited to, those names on OFAC's Specially Designated
Nationals and Blocked Person list) or under any statute, executive order
(including, but not limited to, the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action: (ii) is now or
shall become, a person or entity with whom Buyer is restricted from doing
business with under the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001, or the regulations or orders thereunder: and (iii)
is not knowingly engaged in, and shall not engage in, any dealings or
transaction, or be otherwise associated with such persons or entities described
in (i) and (ii) above. (b) Subject to Seller's Actual Knowledge (as defined
below), the limitations set forth in Sections 3.2 and 15.1 hereof and except as
set forth in Exhibit D attached hereto, Seller hereby represents and warrants as
of the Effective Date that: (i) Seller has received no written notice, not
subsequently cured, from any governmental entity citing Seller for a violation
of any law, ordinance, order, or regulation which is applicable to the present
use and occupancy of the Property. (ii) The list of Tenant Leases attached
hereto and incorporated herein as Schedule 2 to Exhibit B is true, correct, and
complete as of the date specified thereon (to be updated as of the Closing
Date), such list containing the identification of each space in the Property
and, for each such space, the name of the tenant, the date of the Tenant Lease,
and all modifications and supplements thereto. (iii) In connection with Tenant
Leases, (i) Seller has received no written claim from any tenant alleging that
Seller has defaulted in performing any of its material obligations under any of
the Tenant Leases that has not been cured or otherwise resolved, (ii) no
material defaults exist under any of the Tenant Leases on the part of the tenant
thereunder and (iii) Seller has received no written notice that any of the
tenants now in occupancy at the Property are the subject of any bankruptcy,
reorganization, insolvency, or similar proceeding. (iv) Seller has not been
served in any litigation, arbitration, or other judicial,



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa010.jpg]
6 administrative, or other similar proceedings involving or related to the
Property which is currently pending and which would have a material impact on
Buyer's ownership or operation of the Property. (v) The list of Service
Contracts and Long-Term Service Contracts attached hereto as Schedule 2 to
Exhibit K is true, correct, and complete as of the date specified thereon (to be
updated as of the Closing Date), and Seller has received no written claim from
any party thereto alleging a default by Seller in performing any of its
obligations under any of the Service Contracts or Long-Term Service Contracts,
that has not been cured or otherwise resolved. (vi) Seller has received no
written governmental notice of any actual or threatened condemnation of the
Property or any part thereof. The representations and warranties of Seller set
forth in this Section 3.1 constitute the sole representations and warranties of
Seller. If any such representations and warranties contained in this Section 3.1
are, as of the Effective Date, or shall become, prior to the Closing Date, not
true and correct in any immaterial respect, then Seller shall not be in breach
of this Agreement with respect thereto, Buyer shall have no remedy therefor and
Buyer may not terminate this Agreement. If any such representations and
warranties contained in this Section 3.1 are, as of the Effective Date, or shall
become, prior to the Closing, not true and correct in any material respect, then
Seller shall not be in breach of this Agreement with respect thereto (except in
the event due to an intentional and willful act or misrepresentation of Seller
in violation of this Agreement), and Buyer’s sole and exclusive remedy (Buyer
hereby waiving all other remedies it may have, whether at law or in equity or
otherwise) with respect thereto shall be either: (i) to waive same and
consummate the transaction contemplated in this Agreement or (ii) to terminate
this Agreement by furnishing written notice thereof to the Seller on or prior to
the Closing Date pursuant to Article 14 hereof. If any such representations and
warranties contained in this Section 3.1 are, as of the Effective Date, or shall
become as of the Closing, not true and correct in any material respect due to an
intentional and willful misrepresentation or act of Seller in violation of this
Agreement, then Buyer shall have the remedies set forth in Section 13.2 as its
sole and exclusive remedy (Buyer hereby waiving all other remedies it may have,
whether at law or in equity or otherwise). Buyer hereby acknowledges that (i)
Seller makes no representations or warranties concerning any patents,
trademarks, copyrights, or other intellectual property rights and (ii) "Seller's
Actual Knowledge," upon which all of the representations and warranties set
forth in this Article are based, means only the current actual knowledge of the
Involved Seller Representative(s), without conducting any investigations
whatsoever, or inquiry or review of files in Seller's possession or control in
connection with this transaction or the making of the representations contained
in this Article. To Seller's Actual Knowledge, there are no employees of Seller
or Northwestern Mutual Investment Management Company, LLC, who are likely to
have information regarding the representations and warranties set forth in this
Section which would be superior to that of the Involved Seller
Representative(s). The Involved Seller Representatives are named in this
Agreement solely for the purpose of establishing the scope of



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa011.jpg]
7 Seller’s Actual Knowledge. Such individuals shall not be deemed to be parties
to this Agreement, nor to have made any representations or warranties hereunder,
and no recourse shall be had to such individuals for any of Seller’s
representations and warranties hereunder (and Buyer hereby waives any liability
of or recourse against such individuals). Seller shall promptly notify Buyer of
any event or circumstance which makes any representation or warranty by Seller
in this Agreement untrue promptly upon any Involved Seller Representative
obtaining actual knowledge thereof. Notwithstanding anything to the contrary
contained in this Agreement, Seller shall have no liability with respect to any
of Seller’s representations, warranties and covenants herein if, prior to the
Closing, Buyer has actual knowledge of any breach of a representation, warranty
or covenant of Seller herein, or Buyer obtains actual knowledge (from whatever
source, including, without limitation, as a result of Buyer’s due diligence
tests, investigations and inspections of the Property; or as a result of written
disclosure by any of Seller’s agents, representatives or employees) that
contradicts any of Seller’s representations, warranties or covenants herein (and
the representations and warranties of Seller shall be deemed modified thereby to
be accurate), and Buyer nevertheless consummates the transaction contemplated by
this Agreement (in which event any such breach or contradiction shall be deemed
waived by Buyer). At Closing, Seller shall deliver to Buyer a Seller’s
Certificate in the form of Exhibit H attached hereto. If Closing occurs, Buyer
agrees that the sole and exclusive remedy for a breach of any representation or
warranty by Seller (either herein or in the Seller’s Certificate) shall be as
set forth in Section 15.1 hereto, subject to any limitations set forth therein.
3.2 NO OTHER REPRESENTATIONS AND WARRANTIES BY SELLER. EXCEPT AS SET FORTH IN
SECTION 3.1 HEREOF AND THE REPRESENTATIONS EXPRESSLY SET FORTH IN ANY DOCUMENT
EXECUTED BY SELLER AND DELIVERED TO BUYER AT CLOSING, SELLER MAKES NO OTHER, AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY OTHER REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS, OR GUARANTEES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL, OR WRITTEN, PAST, PRESENT, OR
FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION: (I) THE
OWNERSHIP, MANAGEMENT, AND OPERATION OF THE PROPERTY; (II) TITLE TO THE
PROPERTY; (III) THE PHYSICAL CONDITION, NATURE, OR QUALITY OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE QUALITY OF THE SOILS ON AND UNDER THE REAL
PROPERTY, AND THE QUALITY OF THE LABOR AND MATERIALS INCLUDED IN THE
IMPROVEMENTS OR PERSONAL PROPERTY; (IV) THE FITNESS OF THE PROPERTY FOR ANY
PARTICULAR PURPOSE; (V) THE PRESENCE OR SUSPECTED PRESENCE OF HAZARDOUS MATERIAL
ON, IN, UNDER, OR ABOUT THE PROPERTY (INCLUDING, WITHOUT LIMITATION, THE SOILS
AND GROUNDWATER ON AND UNDER THE REAL PROPERTY); (VI) THE COMPLIANCE OF THE REAL
PROPERTY WITH APPLICABLE GOVERNMENTAL LAWS OR REGULATIONS, INCLUDING, WITHOUT
LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, ENVIRONMENTAL LAWS AND
LAWS OR REGULATIONS DEALING WITH ZONING OR LAND USE; OR (VII) THE PAST OR FUTURE
OPERATING RESULTS AND VALUE OF THE PROPERTY (WHICH MATTERS DESCRIBED IN CLAUSES
(I)-(VII) ABOVE ARE HEREINAFTER COLLECTIVELY REFERRED TO AS "CONDITION AND
QUALITY OF THE PROPERTY"). AS USED HEREIN, "HAZARDOUS MATERIAL" MEANS ANY



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa012.jpg]
8 HAZARDOUS, TOXIC OR DANGEROUS WASTE, SUBSTANCE, OR MATERIAL, AS CURRENTLY
DEFINED FOR PURPOSES OF (A) THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, OR (B) ANY OTHER FEDERAL,
STATE, OR LOCAL LAW, ORDINANCE, RULE, OR REGULATION APPLICABLE TO THE PROPERTY
AND ESTABLISHING LIABILITY STANDARDS OR REQUIRED ACTION AS TO REPORTING,
DISCHARGE, SPILLAGE, STORAGE, UNCONTROLLED LOSS, SEEPAGE, FILTRATION, DISPOSAL,
REMOVAL, USE, OR EXISTENCE OF A HAZARDOUS, TOXIC, OR DANGEROUS WASTE, SUBSTANCE,
OR MATERIAL. 3.3 Representations, Warranties, and Covenants by Buyer. Buyer
hereby represents and warrants to Seller that: (a) Buyer is a limited liability
company duly organized and validly existing under the laws of the State of
Wisconsin. Buyer has the full legal power, authority, and right to execute,
deliver, and perform its legal obligations under this Agreement, and Buyer's
performance hereunder has been duly authorized by all requisite action on the
part of Buyer, and no remaining action is required to make this Agreement
binding on Buyer. (b) All documents and information relating to the Property
which are disclosed to or obtained by Buyer during the term of this Agreement
("Property Information") shall be held by Buyer in strict confidence. Buyer
shall not disclose Property Information to any third party except (a) to Buyer's
investors and/or to its lenders, professional advisors, outside counsel, and
employees ("Buyer Parties"), and if so disclosed, then only to the extent
necessary to facilitate Buyer's evaluation of the condition of the Property or
its financing of the same on a "need-to-know" basis; (b) a required disclosure
to any governmental, administrative, or regulatory authority having or asserting
jurisdiction over either Buyer, Seller, or the Property; or (c) to any person
entitled to receive such information pursuant to a subpoena or other legal
process. Notwithstanding the foregoing, Property Information shall not include
the following: (i) information which has been or becomes generally available to
the public other than as a result of a disclosure by Buyer in violation of this
Agreement; or (ii) information which was available to Buyer on a
non-confidential basis prior to its disclosure to Buyer by Seller. Buyer shall
inform all Buyer Parties to whom it has disclosed Property Information of the
confidential nature of the same, and Buyer shall be responsible in the event
that such Buyer Parties fail to treat such Property Information confidentially.
(c) Neither Buyer, nor any person or entity owning (directly or indirectly) a
ten percent (10%) or greater ownership interest in Buyer: (i) is now or shall
become, a person or entity with whom Seller is restricted from doing business
with under regulations of the Office of Foreign Assets Control ("OFAC") of the
Department of the Treasury (including, but not limited



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa013.jpg]
9 to, those named on OFAC's Specially Designated Nationals and Blocked Persons
list) or under any statute, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action; (ii) is now or shall become, a person or entity
with whom Seller is restricted from doing business with under the International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001, or the
regulations or orders thereunder; and (iii) is not knowingly engaged in, and
shall not engage in, any dealings or transaction, or be otherwise associated
with such persons or entities described in (i) and (ii) above. DTPA
WAIVER/WAIVER OF CONSUMER RIGHTS. THE UNDERSIGNED BUYER AGREES THAT IT IS
WAIVING ITS RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES–CONSUMER PROTECTION ACT,
SECTION 17.41 ET SEQ., TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES
CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. THIS WAIVER IS MADE AFTER CONSULTATION
WITH AN ATTORNEY OF BUYER’S OWN SELECTION, AND BUYER VOLUNTARILY CONSENTS TO THE
WAIVER. BUYER HEREBY FURTHER REPRESENTS AND WARRANTS TO SELLER THAT (I) BUYER IS
NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION IN RELATION TO SELLER; (II)
BUYER IS REPRESENTED BY LEGAL COUNSEL OF ITS OWN CHOICE AND DESIGNATION IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS CONTRACT, AND (III) BUYER
IS PURCHASING THE PROPERTY FOR BUSINESS OR COMMERCIAL INVESTMENT OR OTHER
SIMILAR PURPOSE, NOT FOR USE AS BUYER’S RESIDENCE. Buyer shall promptly notify
Seller of any event or circumstance which makes any representation or warranty
by Buyer under this Agreement untrue. At Closing, Buyer shall deliver to Seller
a Buyer's Certificate in the form of Exhibit I attached hereto. The provisions
of Subsections 3.3(b) and (c) shall survive the termination of this Agreement
indefinitely. This Section 3.3 shall survive Closing subject to the limitations
in Section 15.2 of this Agreement. Seller agrees that if Closing occurs, the
sole and exclusive remedy for a breach of any representation or warranty by
Buyer (either herein or in the Buyer’s Certificate) shall be as set forth in
Section 15.2 hereto, subject to any limitations set forth therein. 3.4 Buyer's
Reliance on Own Investigation; "AS-IS" Sale. (a) Buyer agrees and acknowledges
that, as of the Closing Date, Buyer shall have made such feasibility studies,
investigations, title searches, environmental studies, engineering studies,
inquiries of governmental officials, and all other inquiries and investigations
as Buyer shall deem necessary to satisfy itself as to the Condition and Quality
of the Property. (b) EXCEPT AS REPRESENTED AND WARRANTED BY SELLER PURSUANT TO
THE TERMS AND PROVISIONS OF SECTION 3.1 HEREOF, OR IN ANY DOCUMENT REQUIRED TO
BE EXECUTED



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa014.jpg]
10 BY SELLER AND DELIVERED TO BUYER AT CLOSING, BUYER ACKNOWLEDGES AND AGREES
THAT, AT CLOSING, BUYER SHALL BUY THE PROPERTY IN ITS THEN CONDITION, "AS IS,
WHERE IS," WITH ALL FAULTS AND SOLELY IN RELIANCE ON BUYER'S OWN INVESTIGATION,
EXAMINATION, INSPECTION, ANALYSIS, AND EVALUATION. BUYER IS NOT RELYING ON ANY
STATEMENT OR INFORMATION MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN
WRITING, EXPRESS OR IMPLIED, BY SELLER, ITS AFFILIATES, AGENTS OR BROKER AS TO
ANY ASPECT OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, THE CONDITION AND
QUALITY OF THE PROPERTY (AS DEFINED IN SECTION 3.2 HEREOF), BUT RATHER, IS AND
WILL BE RELYING ON INDEPENDENT EVALUATIONS BY ITS OWN PERSONNEL OR CONSULTANTS
TO MAKE A DETERMINATION AS TO THE PHYSICAL AND ECONOMIC NATURE, CONDITION, AND
PROSPECTS OF THE PROPERTY. UPON CLOSING, BUYER WILL ASSUME THE RISK OF ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, THAT MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND
INVESTIGATIONS. BUYER FURTHER HEREBY ASSUMES THE RISK OF CHANGES IN APPLICABLE
ENVIRONMENTAL LAWS RELATING TO PAST, PRESENT AND FUTURE ENVIRONMENTAL HEALTH
CONDITIONS ON, OR RESULTING FROM THE OWNERSHIP OR OPERATION OF, THE PROPERTY.
BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS IS, WHERE IS” NATURE
OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT
MAY BE ASSOCIATED WITH THE PROPERTY. BUYER, WITH BUYER’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES
THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART
OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
BUYER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET
FORTH IN THIS AGREEMENT. (c) The agreements and acknowledgments contained in
this Section 3.4 constitute a conclusive admission that Buyer, as a
sophisticated, knowledgeable investor in real property, shall acquire the
Property solely upon its own judgment as to any matter germane to the Property
or to Buyer's contemplated use or investment in the Property, and not upon any
statement, representation or warranty by Seller or any affiliate, agent or



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa015.jpg]
11 representative of Seller (including Seller's Broker), which is not expressly
set forth in this Agreement or any document required to be executed by Seller
and delivered to Buyer at Closing. (d) Notwithstanding anything in this
Agreement to the contrary, as a sophisticated and knowledgeable investor in real
property, Buyer is aware that mold, water damage, fungi, bacteria, indoor air
pollutants or other biological growth or growth factors (collectively called
"Indoor Air Pollutants") may exist at the Property and that such Indoor Air
Pollutants may be undiscoverable during routine or invasive inspections,
ownership, or operations of the Property. In evaluating its purchase of the
Property and determining the Purchase Price, Buyer has taken (or shall take)
these matters into account, and Buyer shall assume, at Closing, the risk of all
Indoor Air Pollutants, including, without limitation, those resulting from
patent or latent construction defects. The provisions of this Section 3.4 shall
survive Closing. ARTICLE 4 THE TRANSACTION 4.1 Escrow. In order to effectuate
the conveyance contemplated by this Agreement, the parties hereto agree to open
an escrow account with Escrow Holder. A copy of this Agreement shall be
delivered to, and receipt thereof shall be acknowledged by, Escrow Holder upon
full execution hereof by Seller and Buyer. 4.2 Purchase Price. Subject to the
provisions hereof, Buyer agrees to pay the Purchase Price for the Property to
Seller as follows: 4.2.1 Earnest Money. Within two (2) business days following
the Effective Date, Buyer shall deposit with Escrow Holder the Earnest Money in
cash or other immediately payable funds. Failure of Buyer to timely deposit the
Earnest Money with Escrow Holder shall constitute a default by Buyer hereunder.
4.2.2 Retention and Disbursement of Earnest Money. If the transaction
contemplated by this Agreement closes in accordance with the terms and
conditions of this Agreement, then, at Closing, the Earnest Money and all
interest earned thereon shall be applied against the Purchase Price. In the
event of a default by Buyer, the Earnest Money shall be delivered to Seller
pursuant to the terms herein and all interest earned thereon shall be paid to
Seller. The Earnest Money shall be held in an interest-bearing account at a
federally-insured bank in the name of Buyer. Escrow Holder shall not disburse
any of the Earnest Money except in accordance with (a) this Agreement; (b)
written instructions executed by both Buyer and Seller; or (c) as follows: If
Buyer or Seller, by notice to Escrow Holder, makes demand upon Escrow Holder for
the Earnest Money (the "Demanding Party"), Escrow Holder shall, at the expense
of



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa016.jpg]
12 the Demanding Party, give notice of such demand (the "Notice of Demand") to
the other party (the "Other Party"). If Escrow Holder does not receive notice
from the Other Party contesting such disbursement of the Earnest Money within
five (5) business days from the date on which the Notice of Demand was given,
Escrow Holder shall disburse the Earnest Money to the Demanding Party. If Escrow
Holder does receive notice from the Other Party contesting such disbursement of
the Earnest Money within five (5) business days from the date on which the
Notice of Demand was given, then Escrow Holder shall thereafter disburse the
Earnest Money only in accordance with written instructions executed by both
Buyer and Seller, or if none, then in accordance with a final, non-appealable
court order. Seller and Buyer shall indemnify and hold Escrow Holder harmless
from all costs and expenses incurred by Escrow Holder, including reasonable
attorneys’ fees, by reason of Escrow Holder being a party to this Agreement,
except for any costs and expenses (a) incurred by Escrow Holder as a result of
any failure by Escrow Holder to perform its obligations under this Agreement or
(b) arising out of the negligence or misconduct of Escrow Holder. In the event
of any disagreement between Seller and Buyer resulting in adverse claims or
demands being made in connection with the Earnest Money, Escrow Holder, upon
written notice to Seller and Buyer, may commence an interpleader action and
deposit the Earnest Money with a court of competent jurisdiction. 4.2.3 Cash at
Closing. Buyer shall pay to Seller, by depositing with Escrow Holder, in cash or
other immediately payable funds, the Purchase Price less (i) the Earnest Money
(plus the accrued interest thereon) held by Escrow Holder and (ii) the
Independent Consideration, plus costs to be paid by Buyer pursuant to Section
7.4 hereof, and plus or minus prorations and adjustments shown on the closing
statements executed by Buyer and Seller. 4.2.4 Independent Consideration. As
consideration for Seller’s agreement to enter into this Agreement, the sum of
one hundred dollars ($100.00) (the “Independent Consideration”) out of the
Earnest Money shall be disbursed to Seller, which Independent Consideration
shall be retained by Seller as Seller’s sole property immediately upon receipt
thereof and which shall be nonrefundable to Buyer in all events; provided,
however, that the Independent Consideration shall be applied to the Purchase
Price at Closing. 4.3 Conveyance. Subject to the provisions hereof, on the
Closing Date Seller shall convey the fee simple interest in the Property to
Buyer by a special warranty deed (the "Deed") in the form of Exhibit A attached
hereto, subject to those matters set forth therein, and shall convey the
leasehold estate in the Property to Buyer by an Assignment and Assumption of
Ground Lease in the form of Exhibit J attached hereto. If necessary, the form of
Deed and Assignment and Assumption of Ground Lease shall be modified so as to be
recordable in the jurisdiction where the Property is located. ARTICLE 5 TITLE
AND SURVEY 5.1 Title Commitment. Seller has delivered or caused Title Insurer to
deliver, a title commitment (the "Commitment") with respect to the Property,
together with a copy of each



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa017.jpg]
13 instrument that is listed as an exception in the Commitment, with the cost
thereof to be paid in accordance with Section 7.4 hereof. Buyer will work
directly with Title Insurer to clear title exceptions, issue revised commitments
and/or proforma policies as deemed necessary by Buyer. At Closing, Seller shall
provide Title Insurer with an Affidavit as to Debts, Liens, Parties in
Possession, and GAP Coverage in the form of Exhibit M attached hereto. Under no
circumstances shall Seller be obligated to give Title Insurer any certificate,
affidavit, or other undertaking of any sort which would have the effect of
increasing the potential liability of Seller over that which it would have by
giving Buyer the Deed and Assignment and Assumption of Ground Lease required
hereunder. 5.2 Survey. As soon as possible after the Effective Date, if
available, Seller shall provide Buyer with Seller's most recent available survey
of the Property and Buyer has the option, provided that Buyer does so promptly
after the Effective Date and at Buyer's sole cost and expense, to obtain its own
survey of the Property, and, upon completion of such updated survey, Buyer shall
provide a certified original updated survey to Seller and Title Insurer. ARTICLE
6 CONDITION OF THE PROPERTY 6.1 Inspections. 6.1.1 Inspection of Property. BUYER
HAS BEEN EXPRESSLY ADVISED BY SELLER TO CONDUCT AN INDEPENDENT INVESTIGATION AND
INSPECTION OF THE PROPERTY (subject to the provisions hereof), UTILIZING EXPERTS
AS BUYER DEEMS NECESSARY. 6.2 Environmental Matters. 6.2.1 Seller's
Environmental Reports. Seller shall deliver to Buyer, not later than one (1)
business day after the full execution of this Agreement, copies of all
environmental reports in Seller's possession relating to the Property that were
prepared by third party environmental consultants on Seller's behalf (the
"Existing Environmental Report(s)"). The Existing Environmental Report(s) are
listed on Exhibit C attached hereto. Seller may, but shall not be required to,
commission additional environmental testing of the Property at any time prior to
the Closing Date, the cost of which shall be paid by Seller (the "Future
Environmental Report(s)"). The Existing Environmental Report(s) and any Future
Environmental Report(s) are hereinafter collectively referred to as "Seller's
Environmental Reports." Seller shall provide Buyer with a copy of any final
Future Environmental Report promptly after Seller's receipt of same; provided,
however, notwithstanding anything herein to the contrary, Seller shall be under
no obligation to release any Future Environmental Report(s) to Buyer with
respect to which Seller is under a legal or contractual confidentiality
obligation. Anything to the contrary herein notwithstanding, Seller shall have
no responsibility or liability with respect to the results or any inaccuracies
in any Seller's Environmental Report(s), and makes no representations or
warranties whatsoever regarding (i) the completeness of Seller's



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa018.jpg]
14 Environmental Report(s); (ii) the truth or accuracy of Seller's Environmental
Report(s); or (iii) the existence or nonexistence of any hazardous or toxic
wastes or materials in, on, or about the Property. Further, Seller is not
assigning Seller's Environmental Report(s) to Buyer, nor granting Buyer any
rights with respect to any environmental firm(s) producing Seller's
Environmental Report(s); provided, however, Buyer shall have the right, at its
expense, to obtain a reliance letter from the consultant that prepared Seller's
Environmental Reports, and Seller shall reasonably cooperate with Buyer in
connection therewith. 6.3 Termination. 6.3.1 Buyer's Right to Terminate. If
Seller shall deliver to Buyer any Future Environmental Report(s) at any time
after the date which is five (5) days prior to the Closing Date, and if Buyer is
not satisfied with the results of the Future Environmental Report(s) based
solely on matters not previously disclosed or known to Buyer, Buyer shall have
the right to terminate this Agreement in accordance with Article 14 hereof, by
giving Seller written notice of such termination on or before the date which is
three (3) days after Buyer's receipt of any Future Environmental Report
("Buyer's Review Date"). If Buyer receives any Future Environmental Reports less
than three (3) days before the Closing Date, then the Closing shall occur one
(1) business day after Buyer's Review Date, or such earlier date to which Buyer
and Seller may mutually agree. If Seller shall not timely receive a notice of
termination from Buyer, Buyer shall be conclusively deemed to have approved the
results of any Future Environmental Report, and Buyer shall have no further
right to terminate this Agreement with respect to matters set forth in this
Subsection. 6.3.2 Seller's Right to Terminate. If any Future Environmental
Report (a "New Report") discloses any existing environmental condition which
materially and adversely affects the Property and/or Seller's interest therein,
which condition was not disclosed in Seller's Environmental Reports, then
Seller, in its sole discretion, shall have the right to terminate this Agreement
in accordance with Article 14 hereof by giving Buyer written notice of such
termination not later than five (5) business days after Seller's receipt of a
New Report (the "Seller's Review Date"). An environmental condition shall be
deemed to materially and adversely affect the Property and/or Seller's interest
therein if, in Seller's sole opinion, such condition (a) may result in further
contamination of the soil, ground water, or other physical elements of either
the Property or adjacent property; (b) poses a risk to human health; or (c)
would be likely to create, result in, or impose upon Seller any liability after
the Closing. If Seller receives a New Report less than five (5) business days
before the Closing Date, the Closing Date shall be postponed one (1) business
day after Seller's Review Date or such later date upon which Buyer and Seller
may mutually agree. If Buyer shall not timely receive notice of termination from
Seller, Seller shall have no further right to terminate this Agreement with
respect to matters set forth in such New Report. 6.4 Service Contracts. With
respect to the Service Contracts that Buyer has elected not to have assigned to
it, as indicated in the Approval Notice, Seller shall promptly terminate such
Service Contracts effective as of the Closing Date. Notwithstanding anything
contained



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa019.jpg]
15 herein to the contrary, Buyer hereby agrees to assume and shall have no
option to terminate Long-Term Service Contracts as defined in Article 2 hereof.
If and to the extent that any such Service Contract is not terminable until a
date after the Closing, notwithstanding Seller's delivery of the appropriate
termination notice, then Buyer shall be responsible for all obligations under
such Service Contract from the Closing Date until the effective date of
termination. Seller shall deliver the applicable notices of termination as soon
as practicable following Seller's receipt of the Approval Notice. With respect
to the Service Contracts that Buyer has elected to have assigned to it, Buyer
will be solely responsible for obtaining the consent to the transfer of any
Service Contract which requires such consent; provided that Seller shall
cooperate as reasonably necessary in obtaining any such consent. 6.5 Management
of the Property. Until the Closing Date, Seller shall manage the Property in a
manner deemed reasonable in Seller's sole discretion, and Seller shall use good
faith efforts to maintain the Property, ordinary wear and tear excepted,
following the Effective Date until the Closing Date, in substantially the same
manner that Seller has maintained the Property prior to the Effective Date. 6.6
Leasing. Between the Effective Date and the Closing Date, Seller will not enter
into any new lease, license or occupancy agreement affecting the Property, and
Seller shall not amend or in any way modify the terms of the Tenant Leases, or
consent to any assignment or subletting of the Tenant Leases, grant any consent
of the landlord under the Tenant Leases or waive any provision of or terminate
the Tenant Leases, without Buyer's prior written consent in each instance.
ARTICLE 7 CLOSING 7.1 Buyer's Conditions Precedent to Closing. The obligations
of Buyer with regard to Closing under this Agreement are, at its option, subject
to the fulfillment of each and all of the following conditions prior to or at
the Closing: (a) Seller shall have performed and complied with all the
agreements and conditions required in this Agreement to be performed and
complied with by Seller prior to Closing, and Buyer and Seller agree that Escrow
Holder may deem all such items to have been performed and complied with when
Seller has deposited all items in Escrow as required hereunder. (b) Title
Insurer is prepared to issue its TLTA Owner's Policy of Title Insurance in the
amount of the Purchase Price showing title vested in Buyer subject only to the
usual exceptions found in said policy. (c) The representations by Seller
contained in Section 3.1 of this Agreement shall be true and correct in all
material respects as of the Closing Date. Buyer's closing of the purchase
provided for herein shall evidence Buyer's satisfaction with or waiver of each
of such conditions. If any conditions to Buyer's obligation to close are not
satisfied at Closing, as Buyer's sole and exclusive remedy (Buyer hereby waiving
all other



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa020.jpg]
16 remedies except as expressly provided below in the proviso to this sentence),
Buyer may terminate this Agreement pursuant to Article 14 hereof; provided,
however, in the event the conditions under Sections 7.1(a) or 7.1(c) (but as to
Section 7.1(c), solely with respect to representations and warranties contained
in Section 3.1 hereof that were not true or correct in any material respect as
of the Effective Date as the result of an intentional and willful
misrepresentation of Seller, or that become untrue or incorrect in any material
way after the Effective Date but prior to the Closing due to an intentional or
willful act of Seller in violation of this Agreement) are not satisfied or
waived by Buyer on or before the Closing, Buyer shall be entitled to pursue its
remedies under Section 13.2 hereof. Notwithstanding anything to the contrary
contained in this Section 7.1, if Buyer, or its agents, employees, consultants,
engineers and/or designees cause any Buyer's conditions precedent to closing not
to be satisfied, Buyer shall not have the right to rely upon such unsatisfied
condition as a basis for refusing to proceed to Closing or terminating this
Agreement. 7.2 Seller's Conditions Precedent to Closing. The obligations of
Seller with regard to Closing under this Agreement are, at Seller's option,
subject to the fulfillment of all of the following conditions prior to or at the
Closing: (a) Buyer shall have performed and complied with all the agreements and
conditions required by this Agreement to be performed and complied with by Buyer
prior to Closing, and Buyer and Seller agree that Escrow Holder may deem all
such items to have been performed and complied with when Buyer has deposited
with Escrow Holder all items required hereunder. (b) The results of a Future
Environmental Report, if any, shall be satisfactory to Seller in its sole
discretion as set forth in Subsection 6.4.2. (c) The representations by Buyer
contained herein shall be true and correct in all material respects as of the
Closing Date. Seller's closing of the purchase provided for herein shall
evidence Seller's satisfaction with or waiver of each of such conditions. If any
conditions to Seller's obligation to close are not satisfied at Closing, as
Seller's sole and exclusive remedy (Seller hereby waiving all other remedies
except as expressly provided below in the proviso to this sentence), Seller may
terminate this Agreement pursuant to Article 14 hereof; provided, however, in
the event the conditions under Sections 7.2(a) or 7.2(c) (but as to Section
7.2(c), solely with respect to representations and warranties contained in
Section 3.3 hereof that were not true or correct in any material respect as of
the Effective Date as the result of an intentional and willful misrepresentation
of Buyer, or that become untrue or incorrect in any material way after the
Effective Date but prior to the Closing due to an intentional or willful act of
Buyer in violation of this Agreement) are not satisfied or waived by Seller on
or before the Closing, Seller shall be entitled to pursue its remedies under
Section 13.1 hereof. 7.3 Deposits in Escrow. On or before the day preceding the
Closing Date: 7.3.1 Seller's Deposits. Seller shall deliver to Escrow Holder the
following to be held in escrow:



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa021.jpg]
17 (a) Deed in the form of Exhibit A attached hereto; (b) Certificate of
Non-Foreign Status in the form of Exhibit E attached hereto; (c) Certificate of
Assistant Secretary substantially in the form of Exhibit F attached hereto; (d)
Bill of Sale in the form of Exhibit G attached hereto; (e) Affidavit as to
Debts, Liens, Parties in Possession, and GAP Coverage in the form of Exhibit M
attached hereto; (f) Seller's Certificate in the form of Exhibit H attached
hereto; and (g) Seller's closing instructions to Escrow Holder. 7.3.2 Buyer's
Deposits. Buyer shall deliver to Escrow Holder the following to be held in
escrow: (a) Purchase Price less the Earnest Money, plus costs to be paid by
Buyer pursuant to the terms of this Agreement, and plus or minus prorations and
adjustments shown on the closing statement executed by Buyer and Seller; (b)
Buyer's closing instructions to Escrow Holder; and (c) Buyer's Certificate in
the form of Exhibit I attached hereto. 7.3.3 Joint Deposits. Buyer and Seller
shall jointly deposit with Escrow Holder the following documents, each executed
by persons or entities duly authorized to execute same on behalf of Buyer and
Seller: (a) Assignment and Assumption of Ground Lease in the form of Exhibit J
attached hereto, assigning to Buyer Seller's leasehold estate in the Property.
(b) Closing Statement prepared by Escrow Holder for approval by Buyer and Seller
prior to the Closing Date and such closing statements shall be deposited with
Escrow Holder after the same has been executed by Buyer and Seller. The parties
acknowledge that in the event of an Exchange, as defined in Subsection 16.10.1
hereof, such closing statement shall be executed by Qualified Intermediary in
lieu of Seller or Buyer, as the case may be.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa022.jpg]
18 (c) Assignment and Assumption of Leases in the form of Exhibit B attached
hereto, assigning to Buyer all of Seller's right, title, and interest in the
Tenant Leases. (d) Assignment and Assumption of Service Contracts and Other
Obligations in the form of Exhibit K attached hereto, assigning to Buyer all of
Seller's right, title, and interest in the Service Contracts and other
obligations. 7.3.4 Other Documents. Buyer and Seller shall deposit with Escrow
Holder all other documents which are required to be deposited in escrow by the
terms of this Agreement. 7.4 Costs. Buyer shall pay the cost of (i) a standard
TLTA Owner's Title Insurance Policy, and the cost of all endorsements to such
owner's policy; and (ii) the updated survey. Seller shall pay the cost of (a)
the realty transfer or stamp taxes and (b) recording fees. All other costs and
expenses of the sale and Closing shall be allocated between Seller and Buyer in
accordance with the local custom in the jurisdiction in which the Property is
located. Buyer and Seller shall equally share the cost of Escrow Holder's charge
for the escrow, if any. Buyer and Seller shall each pay its own legal fees
incurred in connection with the drafting and negotiating of this Agreement and
the Closing of the transaction contemplated herein. 7.5 Prorations. 7.5.1.
Generally. The following items shall be prorated between Buyer and Seller as of
the Closing Date: (a) Taxes and Assessments. General real estate taxes and
assessments and other similar charges which are a lien on the Property, but not
yet due and payable as of the Closing Date, shall be prorated based upon the
most recent known tax assessment and tax rate and will be final; provided,
however, should there be any discount available for the payment of taxes prior
to the due date, taxes shall be prorated on such discounted amount. Any
assessments levied against the Property which are payable on an installment
basis and which installments are due, payable and outstanding on the Closing
Date shall be paid by Seller on the Closing Date. Seller shall have no liability
for any reassessments or adjustments which result from the sale of the Property.
(b) Rentals, Other Income, and Security Deposits. Rentals and other amounts and
items of income relating to the Property which have been collected by Seller,
including percentage rent, if any, shall be prorated as of the Closing Date, and
will be final as of the Closing Date. Buyer shall receive a credit at the
Closing for the aggregate amount of all Security Deposits held by Seller in the
form of cash which have not previously been applied by Seller and



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa023.jpg]
19 prepaid rents held by or on behalf of Seller. Buyer shall receive no credit
at Closing for any Security Deposits held by Seller in the form of a letter of
credit but rather, Seller's interest in such letter(s) of credit shall be
transferred to Buyer as further set forth in Section 7.8 of this Agreement.
Seller shall receive a credit at Closing for any outstanding rents due and
payable that are less than thirty (30) days past due for tenants still in
occupancy at the Property. For any outstanding rents due Seller more than thirty
(30) days past due for tenants still in occupancy at the Property, if Buyer
collects such receivables from any delinquent tenants, Buyer shall promptly
remit any payment received from such delinquent tenants to Seller, after
deducting from such receivables such amount necessary to satisfy such tenant’s
most recently accrued obligations first. Seller hereby retains the right to
collect for its own account all rents due and payable from tenants as of the
Closing Date that are no longer in occupancy at the Property as of the Closing
Date (which right shall survive the Closing). (c) Expenses. All expenses of
operating the Property which have been prepaid by Seller (except insurance
pursuant to Section 7.6) shall be prorated. Expenses incurred in operating the
Property that Seller customarily pays and any other costs incurred in the
ordinary course of business or the management and operation of the Property
shall be prorated on an accrual basis. (d) Utilities. Seller shall receive
credit for assignable utility deposits, if any, which are assigned to Buyer at
Buyer's request or with Buyer's consent. To the extent possible, Seller shall
cause all utility meters with respect to utility charges which are not payable
by tenants, to be read as of the Closing Date, and Seller shall pay all charges
for those utilities payable by Seller with respect to the Property which have
accrued to and including the Closing Date and Buyer shall pay all such expenses
accruing from and after the Closing Date. Seller and Buyer agree that, if any of
the aforesaid prorations cannot be calculated accurately on the Closing Date,
the same shall be estimated as of the Closing Date, and any final adjustments
shall be made within thirty (30) days after the Closing Date, or as soon as
sufficient information to determine such prorations is available. Prorations and
adjustments shall be made by credits to or charges against the Purchase Price.
For purposes of calculating prorations, Buyer shall be deemed to be entitled to
the income and responsible for the expenses for the entire day upon which the
Closing occurs. All prorations shall be made in accordance with customary
practice in the county in which the Property is located, except as expressly
provided herein; in the event of dispute between Buyer and Seller, the advice of
Title Insurer shall be determinative as to what is customary. This provision
shall survive Closing.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa024.jpg]
20 7.5.2 Like-Kind Exchange (Proration). If this transaction is consummated as
an Exchange, as defined in Subsection 16.10.1 hereof, then, notwithstanding the
provisions of Subsection 7.5.1 hereof, certain items which are a charge to
Seller shall be paid by Seller to Buyer at Closing, in cash or other immediately
payable funds, and shall not be deducted from the Purchase Price. 7.6 Insurance.
The fire, hazard, and other insurance policies relating to the Property shall be
canceled by Seller as of the Closing Date and shall not, under any
circumstances, be assigned to Buyer. All unearned premiums for fire and any
additional hazard insurance premium or other insurance policy premiums with
respect to the Property shall be retained by Seller. 7.7 Close of Escrow. As
soon as Buyer and Seller have deposited all items required with Escrow Holder,
and upon satisfaction of Sections 7.1 and 7.2, Escrow Holder shall cause the
sale and purchase of the Property to be consummated (the "Closing") in
accordance with the terms hereof by immediately and in the order specified: (a)
Wire Transfer. Wire transferring the Purchase Price, less Seller's Broker's
commission and the amount of costs paid by Seller at Closing, and plus or minus
the amount of any prorations pursuant to the terms hereof, all as set forth on
the closing statement signed by Seller and Buyer, directly to Seller pursuant to
Seller's written closing instructions. Notwithstanding the foregoing, however,
in the event Escrow Holder receives written notice that Seller's rights to the
Agreement have been assigned to a Qualified Intermediary under an Exchange
Agreement, then wire transfer the Purchase Price, less Seller's Broker's
commission, and the amount of costs paid by Seller at Closing, and plus or minus
the amount of any prorations pursuant to the terms hereof, all as set forth on
the closing statement signed by Seller, directly to the Qualified Intermediary
pursuant to Seller's written closing instructions. If, in the opinion of Escrow
Holder, the wire transfer cannot be initiated by Escrow Holder on or before
12:00 p.m. Central Time on the Closing Date, then after Escrow Holder obtains
Seller's approval upon telephonic consultation with Seller, the Closing shall be
consummated on the next business day (with all prorations adjusted accordingly),
but the net sales proceeds shall be invested overnight in federal securities, or
in a federally insured bank account, in the name of Escrow Holder, and such net
sales proceeds plus the interest earned thereon shall be disbursed by Escrow
Holder the next business day, after which the Deed and Assignment and Assumption
of Ground Lease shall be recorded. Such delay of the Closing will not release
Buyer or Seller from their obligations under this Agreement. (b) Recordation.
Recording the Deed and the Assignment and Assumption of Ground Lease. (c)
Delivery of Other Escrowed Documents.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa025.jpg]
21 (i) Joint Delivery. Delivering to each of Buyer and Seller at least one
executed counterpart of each of the (a) Assignment and Assumption of Leases; (b)
Assignment and Assumption of Service Contracts and Other Obligations; and (c)
closing statement. (ii) Buyer's Delivery. Delivering to Buyer the (a) Bill of
Sale; (b) Certificate of Non-Foreign Status; (c) Certificate of Assistant
Secretary; (d) Seller's Certificate; (e) Affidavit as to Debts, Liens, Parties
in Possession and GAP Coverage (f) a certified copy of the Deed submitted for
recording and (g) a certified copy of the Assignment and Assumption of Ground
Lease submitted for recording. (iii) Seller's Delivery. Delivering to Seller the
(a) Buyer's Certificate, and (b) Assignment and Assumption of Real Estate
Purchase Sale Agreement, if applicable. (d) Broker's Commission. Delivering to
Seller's Broker, the commission as reflected on the closing statement executed
by Seller and Buyer. 7.8 Possession. As of the Closing Date, possession of the
Property, subject to the rights and interests of tenants in possession pursuant
to the Tenant Leases, along with the following items shall be made available to
the Buyer at the Property: (a) Tenant Lease(s). The original of each Tenant
Lease and any amendments thereto (if available), or a copy of each Tenant Lease
and any amendments thereto in the possession of Seller, if not previously
delivered to Buyer together with the original letter(s) of credit held by Seller
in lieu of a cash Security Deposit under Tenant Leases, along with all
instruments and fees required of the banks having issued such letter(s) of
credit in order to transfer the same to Buyer. (b) Service Contracts. The
originals (or copies if originals are not available) of all Service Contracts in
the possession of Seller that have been assigned to and assumed by Buyer, if not
previously delivered to Buyer. (c) Keys. Any keys and or key cards to any door
or lock on the Property in the possession of Seller. (d) Licenses and Permits.
All original licenses or permits or certified copies thereof issued by
governmental authorities having jurisdiction over the Property which Seller has
in its possession and which are transferable. 7.9 Recorded Instruments. As soon
after the Closing as possible, Escrow Holder shall deliver to Buyer the original
recorded Deed and Assignment and Assumption of Ground Lease, and shall deliver
to Seller a copy of the recorded Deed and Assignment and Assumption



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa026.jpg]
22 of Ground Lease, with recordation information noted thereon. 7.10 Tenant
Notices. On or before the Closing Date, Seller (or its property manager) and
Buyer shall execute a notice to the tenants of the Property, in the form of
Exhibit N attached hereto, informing tenants that the Property has been sold by
Seller to Buyer. Immediately following the Closing, Seller's property manager
shall deliver such notices to all of the tenants of the Property. ARTICLE 8
CONDEMNATION AND CASUALTY If any condemnation, loss, damage by fire, or other
casualty to the Property occurs prior to the Closing Date, Seller shall give
prompt written notice to Buyer. If any condemnation or taking of the Property,
or loss or damage by fire or other casualty to the Property occurs prior to the
Closing, which does not exceed the Materiality Limit, the Closing shall occur
just as if such condemnation, loss, or damage had not occurred, and Seller shall
assign to Buyer all of Seller's interest in any condemnation actions and
proceeds, or deliver to Buyer any and all proceeds paid to Seller by Seller's
insurer with respect to such fire or other casualty; provided, however, that
Seller shall be entitled to retain an amount of such insurance proceeds equal to
Seller's reasonable expenses, if any, incurred by Seller in repairing the damage
caused by fire or other casualty. At Closing, in the case of a fire or other
casualty, Seller shall give Buyer a credit on the Purchase Price equal to the
lesser of the estimated cost of restoration or the amount of any deductible,
unless Seller has repaired the damage caused by such fire or other casualty.
Seller shall maintain "all risk" replacement value insurance coverage in place
on the Property at all times prior to the Closing. In the event, prior to the
Closing, of any condemnation of all or a part of the Property, or loss or damage
by fire or other casualty to the Property, which exceeds the Materiality Limit,
at Buyer's sole option, either: (a) this Agreement shall terminate in accordance
with Article 14 hereof if Buyer shall so notify Seller in writing within ten
(10) days of Buyer receiving notice from Seller of the casualty or condemnation
(provided that at Buyer's option, the Closing shall be postponed so that Buyer
has the full ten (10) day period to make such election; or (b) if Buyer shall
not have timely notified Seller of its election to terminate this Agreement in
accordance with paragraph (a) above, the Closing shall occur just as if such
condemnation, loss, or damage had not occurred, without reduction in the
Purchase Price, and Seller shall assign to Buyer all of Seller's interest in any
condemnation actions and proceeds or deliver to Buyer any and all proceeds paid
to Seller by Seller's insurer with respect to such fire or other casualty;
provided, however, that Seller shall be entitled to retain an amount of such
insurance proceeds equal to Seller's reasonable expenses, if any, incurred by
Seller in repairing the damage caused by such fire or other casualty. At
Closing, in the



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa027.jpg]
23 case of a fire or other casualty, Seller shall give Buyer a credit on the
Purchase Price equal to the lesser of the estimated cost of restoration or the
amount of the deductible, unless Seller has repaired the damage caused by such
fire or other casualty. Notwithstanding anything contained herein to the
contrary, the insurance proceeds to be credited or delivered to Buyer pursuant
to this Article will exclude business interruption or rental loss insurance
proceeds, if any, allocable to the period prior to the Closing Date, which
proceeds will be retained by Seller. Any condemnation proceeds or business
interruption or rental loss insurance proceeds received by Seller and allocable
to the period from and after the Closing Date shall be delivered to Buyer. This
provision shall survive Closing. ARTICLE 9 NOTICES All notices, requests,
demands, and other communications given pursuant to this Agreement shall be in
writing and shall be deemed to have been duly delivered, (i) when hand delivered
to the addressee; (ii) one (1) business day after having been deposited,
properly addressed and prepaid for guaranteed next-business-day delivery with a
nationally recognized, overnight courier service (e.g., FedEx, or U.S. Express
Mail); or (iii) if any email address is provided in the Basic Terms for a party,
then when received via electronic mail transmission to the provided email
address. All such notices, requests, or demands shall be addressed to the party
to whom notice is intended to be given at the addresses set forth in Article 2
hereof or to such other address as a party to this Agreement may from time to
time designate by notice given to the other party(ies) to this Agreement.
ARTICLE 10 SUCCESSORS AND ASSIGNS This Agreement shall not be assigned or
transferred by Seller. However, Buyer may assign or otherwise transfer all of
its interest under this Agreement to an entity or entities directly or
indirectly controlled by Buyer ("Assignee") provided that, in such event, (i)
Buyer and Assignee shall be jointly and severally liable for all of the
representations, warranties, indemnities, waivers, releases and other
obligations and undertakings set forth in this Agreement, and (ii) not less than
ten (10) business days prior to the Closing Date, Buyer shall deliver to Seller
(a) written notice of such assignment in which the exact nature of Assignee's
affiliation with Buyer is set forth, along with the precise signature block to
be included in all closing documents; and (b) a copy of an Assignment and
Assumption of Real Estate Purchase and Sale Agreement in the form of Exhibit O
attached hereto. Subject to the foregoing, this Agreement shall inure to the
benefit of, and shall be binding upon, Seller and Buyer and their respective
successors and assigns. ARTICLE 11 BROKERS Buyer and Seller represent to each
other that they have dealt with no broker or other



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa028.jpg]
24 person in connection with the sale of the Property in any manner which might
give rise to any claim for commission. No broker or person is entitled to
receive any broker's commissions, finder's fees, or similar compensation from
Seller in connection with any aspect of the transaction contemplated herein. It
is agreed that if any claims for brokerage commissions or fees are ever made
against Seller or Buyer in connection with this transaction, all such claims
shall be handled and paid by the party whose actions or alleged commitments form
the basis of such claim, and said party who is responsible shall indemnify and
hold the other party harmless against any claim for brokerage or finder's fees,
or other like payment based in any way upon agreements, arrangements, or
understandings made or claimed to have been made by Buyer or Seller with any
third person. This provision shall survive the Closing or other termination of
this Agreement. ARTICLE 12 COVENANT NOT TO RECORD Buyer will not record this
Agreement or any memorandum or other evidence thereof. Any such recording shall
constitute a default hereunder on the part of Buyer. ARTICLE 13 DEFAULT In the
event of a default by either Seller or Buyer, the remedies for default provided
for in this Article 13 shall constitute the sole and exclusive remedies of the
other party. 13.1 Default by Buyer. (a) If Buyer fails to timely deposit the
Earnest Money as required herein, this Agreement shall automatically terminate
and both parties shall be released of all further liability hereunder, except
for the obligations hereunder which expressly survive the termination of this
Agreement. (b) In the event of any other default on the part of Buyer, other
than as set forth in Section 13.1(a) above, including, but not limited to
Buyer's failure to consummate the Closing on the Closing Date, Seller shall have
the right, but not the obligation, provided Buyer has failed to cure such
default within five (5) business days following written notice being delivered
to Buyer by Seller, and provided Seller is not in default of its obligations
under this Agreement, to terminate this Agreement and retain all Earnest Money
(including all interest earned thereon) as liquidated damages, in which event,
both parties shall be released of all further liability hereunder, except for
the obligations hereunder which expressly survive the termination of this
Agreement. The Earnest Money amount is agreed upon by both parties as liquidated
damages, acknowledging the difficulty and inconvenience of ascertaining and
measuring actual damages. Notwithstanding the foregoing, Buyer and Seller agree
that nothing contained herein shall limit Seller's right to seek and obtain
damages from Buyer due to Buyer defaulting in its obligations hereunder which
expressly survive the termination of this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa029.jpg]
25 13.2 Default by Seller. In the event of any default by Seller, provided
Seller has failed to cure such default within five (5) business days following
written notice being delivered to Seller by Buyer, and provided Buyer is not in
default of its obligations under this Agreement, Buyer, as Buyer’s sole and
exclusive remedies (Buyer hereby waiving all other remedies), may elect either
(subject to the limitations in Section 3.1(a) hereof): (i) to terminate this
Agreement and receive reimbursement of the Earnest Money (including all interest
earned thereon) as liquidated damages, in which event both parties shall be
released of all further liability hereunder, except for the obligations
hereunder which expressly survive the termination of this Agreement; or (ii) to
file, within thirty (30) days of the Closing Date, an action for specific
performance of Seller’s express obligations hereunder, without abatement of,
credit against, or reduction in the Purchase Price. Notwithstanding the
foregoing, if the remedy of specific performance is not available because Seller
has conveyed the Property in violation of this Agreement, then Purchaser shall
have the right to pursue any and all remedies available at law or in equity.
Neither Escrow Holder nor Seller shall be obligated to return the Earnest Money
(including all interest thereon) to Buyer unless Buyer gives Seller and Escrow
Holder written notice terminating all of Buyer’s interest in the Property and
this Agreement; provided, however, that failure of Buyer to give Seller such
notice shall not be construed to expand Buyer’s rights or remedies in any
manner. Notwithstanding the foregoing, Buyer and Seller agree that nothing
contained herein shall limit Buyer's right to seek and obtain damages from
Seller due to Seller defaulting in its obligations hereunder which expressly
survive the termination of this Agreement. ARTICLE 14 NON-DEFAULT TERMINATION In
the event of any termination of this Agreement pursuant to a provision expressly
stating that the provisions of this Article are applicable, the following
provisions shall apply: (a) except for those obligations which expressly survive
termination of this Agreement, neither Buyer nor Seller shall have any further
obligations hereunder; and (b) upon satisfaction of all of Buyer's monetary
obligations under this Agreement, the Earnest Money (including interest earned
thereon) shall be returned to Buyer upon Seller's receipt of written notice from
Buyer expressly acknowledging the termination of all of Buyer's interest in the
Property and this Agreement; provided, however, that failure of Buyer to give
Seller such notice shall not be construed to expand Buyer's rights or remedies
in any manner. Buyer agrees that upon any termination of this Agreement
contemplated hereunder, Buyer shall destroy any and all materials provided to
Buyer by Seller or Seller's agents and any copies made by Buyer or Buyer's agent
pursuant to this Agreement. ARTICLE 15 INDEMNITIES



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa030.jpg]
26 15.1 Seller Indemnity. (a) If Closing occurs, effective as of the Closing
Date, subject to Subsection (c) below, Seller shall indemnify, defend and hold
Buyer harmless from and against any actual, direct damages (and reasonable
attorneys’ fees and other reasonable legal costs) incurred by Buyer within six
(6) months of the Closing Date (the “Limitation Period”) resulting from an
inaccuracy as of the Closing Date in the representations and warranties of
Seller set forth in Section 3.1 hereof (subject to the limitation in Section 3.1
hereof and as updated at Closing pursuant to Exhibit H), of which inaccuracy
Buyer had no knowledge of on or before the Closing Date. (b) If Closing occurs,
effective as of the Closing Date, subject to Subsection (c) below, Seller shall
indemnify, defend and hold Buyer harmless from and against any actual, direct
damages (but not for any attorneys’ fees and other legal costs incurred by Buyer
if Seller or its insurer shall conduct the defense) incurred by Buyer with
respect to a claim which is made by a third party prior to the expiration of the
Limitation Period (i) alleging a tort committed by Seller prior to the Closing
Date or (ii) alleging bodily injury or property damage related to the Property
caused by Seller and occurring before the Closing Date; provided that any such
claim in clause (i) and/or (ii) does not arise out of or in any way relate to
Hazardous Material or Indoor Air Pollutants. (c) Such agreements by Seller in
Sections 15.1(a) and (b) to so indemnify, defend and hold Buyer harmless shall
be null and void except to the extent that, prior to the expiration of the
Limitation Period, Seller shall have received notice from Buyer referring to
this Section 15.1 and specifying the amount, nature, and facts underlying any
claim being made by Buyer hereunder. Notwithstanding anything to the contrary
contained in this Agreement, Seller’s aggregate liability under this Section
15.1 shall be limited to damages, which, in the aggregate (i) exceed Fifty
Thousand Dollars ($50,000.00) and (ii) are less than Five Million Eight Hundred
Thousand Dollars ($5,800,000.00). In no event shall Seller be liable for
consequential, punitive and/or exemplary damages of any nature whatsoever. 15.2
Buyer Indemnity. (a) If Closing occurs, effective as of the Closing Date,
subject to Subsection (c) below, Buyer shall indemnify, defend and hold Seller
harmless from and against any actual, direct damages (and reasonable attorneys’
fees and other reasonable legal costs) incurred by Seller within the Limitation
Period resulting from an inaccuracy as of the Closing Date in the
representations and warranties of Buyer set forth in Section 3.3 hereof (updated
at Closing pursuant to Exhibit I), of which inaccuracy Seller had no knowledge
of on or before the Closing Date. (b) If Closing occurs, effective as of the
Closing Date, subject to Subsection (c) below, Buyer shall indemnify, defend and
hold Seller harmless from and against any actual, direct damages (but not for
any attorneys’ fees and other legal costs incurred by



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa031.jpg]
27 Seller if Buyer or its insurer shall conduct the defense) incurred by Seller
with respect to a claim which is made by a third party prior to the expiration
of the Limitation Period (i) alleging a tort committed by Buyer or (ii) alleging
bodily injury or property damage related to the Property occurring on or after
the Closing Date; provided that any such claim in clause (i) and/or (ii) does
not arise out of or in any way relate to Hazardous Material. (c) Such agreements
by Buyer in Sections 15.2(a) and (b) to so indemnify, defend and hold Seller
harmless shall be null and void except to the extent that, prior to the
expiration of the Limitation Period, Buyer shall have received notice from
Seller pursuant to Article 9 hereof referring to this Section 15.2 and
specifying the amount, nature, and facts underlying any claim being made by
Seller hereunder. Notwithstanding anything to the contrary contained in this
Agreement, Buyer’s aggregate liability under this Section 15.2 shall be limited
to damages, which, in the aggregate (i) exceed Fifty Thousand Dollars
($50,000.00) and (ii) are less than Five Million Eight Hundred Thousand Dollars
($5,800,000.00). In no event shall Buyer be liable for consequential, punitive
and/or exemplary damages of any nature whatsoever. 15.3 Release. Except with
respect to Seller's indemnification obligations set forth in Section 15.1
hereof, Buyer, for itself and any of its designees, successors and assigns,
hereby irrevocably and absolutely waives, releases, and forever discharges, and
covenants not to file or otherwise pursue any legal action (whether based on
contract, statutory rights, common law or otherwise) against, the Indemnified
Parties with respect to any and all suits, claims, damages, losses, causes of
action, and all other expenses and liabilities relating to this Agreement or the
Property, whether direct or indirect, known or unknown, contingent or otherwise
(including, without limitation, suits, claims, damages, losses, causes of
action, and all other expenses and liabilities relating to the physical
condition of the Property or any portion thereof, latent or patent defects
and/or construction defects, environmental laws and/or the presence of Hazardous
Materials or Indoor Air Pollutants), foreseeable or unforeseeable, and whether
relating to any period of time either before or after the Closing Date. Buyer
further hereby assumes the risk of changes in applicable laws and regulations
relating to past, present and future environmental, safety or health conditions
on, or resulting from the ownership or operation of, the Property, and the risk
that adverse physical characteristics and conditions, including without
limitation the presence of Hazardous Material or other substances, may not be
revealed by its investigation. In connection with this Section 15.3, Buyer
hereby expressly waives the benefits of any provision or principle of federal or
state law, or regulation that may limit the scope or effect of the foregoing
waiver and release to the extent permitted by applicable law. 15.4 Survival. All
of the provisions of this Article 15 shall survive the Closing subject to the
limitations set forth in this Article. ARTICLE 16 MISCELLANEOUS 16.1 Survival of
Representations, Covenants, and Obligations. Except as otherwise expressly
provided herein, no representations, covenants, or obligations contained herein
shall



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa032.jpg]
28 survive Closing or termination of this Agreement. 16.2 Attorneys' Fees. In
the event of any litigation between the parties hereto concerning this
Agreement, the subject matter hereof or the transactions contemplated hereby,
the losing party shall pay the reasonable attorneys' fees and costs incurred by
the prevailing party in connection with such litigation, including appeals. 16.3
Disclosure. Buyer will not directly or indirectly contact the Property's vendors
or contractors until after Closing occurs. No party may make public disclosure
with respect to this transaction (including the identity of the Seller without
Seller's prior written consent) before the Closing except: (a) as may be
required by law, including without limitation disclosure required under
securities laws, or by the Securities and Exchange Commission, or by the rules
of any stock exchange; (b) to such title insurance companies, lenders,
attorneys, accountants, partners, directors, officers, employees and
representatives of any party or of such party’s advisors who need to know such
information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction; and (c) to present or prospective
sources of financing. 16.4 Captions. The headings or captions in this Agreement
are for convenience only, are not a part of this Agreement, and are not to be
considered in interpreting this Agreement. 16.5 Waiver. No waiver by any party
of any breach hereunder shall be deemed a waiver of any other or subsequent
breach. 16.6 Time. Time is of the essence with regard to each provision of this
Agreement. If the final date of any period provided for herein for the
performance of an obligation or for the taking of any action falls on a
Saturday, Sunday, or national/banking holiday, then the time of that period
shall be deemed extended to the next day which is not a Saturday, Sunday, or
national/banking holiday. If the Closing Date provided for herein should fall on
a Friday, Saturday, Sunday, or national/banking holiday, then the Closing Date
shall be deemed extended to the next day which is not a Friday, Saturday,
Sunday, or national/banking holiday. Each and every day described herein shall
be deemed to end at 5:00 p.m. Central Time. 16.7 Controlling Law. This Agreement
shall be construed in accordance with the laws of the state in which the
Property is located. 16.8 Severability. If any one or more of the provisions of
this Agreement shall be determined to be void or unenforceable by a court of
competent jurisdiction or by law, such determination will not render this
Agreement invalid or unenforceable, and the remaining provisions hereof shall
remain in full force and effect. 16.9 Construction. Buyer and Seller agree that
each party and its counsel have



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa033.jpg]
29 reviewed, and if necessary, revised this Agreement, and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any amendments, exhibits, or schedules hereto. 16.10 Like-Kind Exchange.
16.10.1 Assignment of Rights to Qualified Intermediary. Seller or Buyer may
transfer the Property as part of a forward like-kind exchange pursuant to
Section 1031 of the Internal Revenue Code of 1986 and the regulations
promulgated thereunder, as amended, or as a reverse like-kind exchange under
Revenue Procedure 2000-37 ("Exchange"). Accordingly, Seller or Buyer may assign
its rights to this Agreement to a third party ("Qualified Intermediary") and
Seller and Buyer hereby consent to such assignment; provided, however, that such
assignment shall not (i) constitute an assumption by Qualified Intermediary of
Seller’s or Buyer's obligations hereunder, (ii) release Seller or Buyer of any
of its obligations hereunder, (iii) diminish or affect the rights of Seller or
Buyer hereunder or impose any additional expense upon Seller or Buyer, or (iv)
delay the Closing. Seller or Buyer shall execute such documents and take such
other action as may reasonably be requested for the purpose of so qualifying the
transaction contemplated by this Agreement as an Exchange. 16.10.2 Reassignment.
Seller and Buyer each understand that any Qualified Intermediary may desire (at
some time after the Closing) to reassign the rights to this Agreement to Seller
or Buyer, as the case may be. Seller and Buyer hereby consent to any such
reassignment and agree that in the event of any such reassignment, Seller shall
enjoy all of the rights and privileges of the "Seller" and Buyer shall enjoy all
of the rights and privileges of the "Buyer" under this Agreement and under any
documents executed in connection herewith (including, but not limited to the
right to (i) enforce the breach of any and all representations, warranties,
covenants and agreements contained in this Agreement or any other document
executed in connection herewith, (ii) enforce and to enjoy the benefit of any
indemnification obligation contained in this Agreement or any other document
executed in connection herewith, (iii) enforce and to enjoy and rely upon any
and all waivers, agreements, acknowledgments, guarantees, releases, discharges,
certifications, affirmations, reaffirmations, undertakings, approvals,
admissions, and assumptions executed or undertaken by Seller or Buyer in
connection with this Agreement, any document executed in connection herewith, or
the transaction described herein, and (iv) enjoy any and all limitations upon
the representations, warranties, agreements, obligations, responsibilities, and
liabilities of the Seller and Buyer under this Agreement). Seller and Buyer
further agree that in the event of any such reassignment, then the other party
shall have any and all of the rights, privileges, and remedies against or with
respect to the other party as would exist if the assignment (by Seller or Buyer
to the Qualified Intermediary) referred to in this Section 16.10.1 had never
been made. 16.11 Limitations on Liability. In no event whatsoever shall recourse
be had or liability asserted against any of Buyer’s or Seller’s direct or
indirect partners, policyholders, shareholders, employees, agents, directors,
trustees, officers or other owners of Buyer or Seller. Buyer’s and Seller’s
direct and indirect partners, policyholders, shareholders, beneficiaries and
owners and their respective employees, agents, directors, trustees, officers and
security holders assume no personal liability for any obligations entered into
on behalf of Buyer or Seller under this Agreement or any document executed by
Buyer or Seller and delivered to the other party at



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa034.jpg]
30 Closing. This provision shall survive the Closing or any termination of this
Agreement. 16.12 Execution. This Agreement, any amendments or modifications
hereto, and any documents contemplated hereunder may be executed in
counterparts, each of which, when combined, shall constitute one single, binding
agreement. A copy of the original fully executed document shall have the same
force and effect as the original. The signature of any signatory to this
Agreement, any amendments or modifications hereto, and any documents
contemplated hereunder may be executed and delivered through the use of a
facsimile transmission of the full document with the applicable signature or by
way of a PDF (Portable Document Format) as an attachment of the full document
with the applicable signature to an e-mail, in which case the signature (whether
by facsimile or PDF) on this Agreement, any amendments or modifications hereto,
and any documents contemplated hereunder shall be as effective as if an original
signature were affixed hereto or thereto and delivered. 16.13 Amendments. This
Agreement may be modified, supplemented, or amended only by a written instrument
executed by Buyer and Seller. 16.14 Entire Agreement. This Agreement constitutes
the entire and complete agreement between the parties relating to the
transactions contemplated hereby, and all prior or contemporaneous agreements,
understandings, representations, warranties, and statements, oral or written,
are merged herein. No representation, warranty, covenant, agreement, or
condition not expressed in this Agreement shall be binding upon the parties
hereto or shall affect or be effective to interpret, change, or restrict the
provisions of this Agreement. (Signatures contained on following pages)



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa035.jpg]
IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.
SELLER: BCC CANCER CENTER VENTURE, L.P., a Delaware limited partnership By: NM
Cancer Center GP, EEC, a Delaware limited liability company, its general partner
By: NM Imperial, EEC, a Delaware limited liability company, its sole owner By:
NML Real Estate Holdings, EEC, a Wisconsin limited liability company By: The
Northwestern Mutual Life Insurance Company, a Wisconsin corporation By:
Northwestern Mutual Investment Management Company, EEC, a Delaware limited
liability company, its wholly-owned affiliate . „ /? Its: Managing Director
(Signat res contained on following pages) 31



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa036.jpg]
32 BUYER: DOC-3410 WORTH ST. MOB, LLC, a Wisconsin limited liability company By:
Physicians Realty L.P., its Manager By: Physicians Realty Trust, its General
Partner By:___________________________________ John T. Thomas, President & CEO



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa037.jpg]
RECEIPT BY ESCROW HOLDER - EARNEST MONEY First American Title Insurance Company
shall serve as Escrow Holder pursuant to the terms and provisions of that
certain Real Estate Purchase and Sale Agreement between BCC CANCER CENTER
VENTURE, L.P., a Delaware limited partnership and DOC-3410 WORTH ST. MOB, LLC, a
Wisconsin limited liability company (the "Agreement"), and hereby acknowledges
receipt of a fully executed copy of the Agreement and the Earnest Money referred
to therein in the sum of Three Million and 00/100 Dollars ($3,000,000.00). First
American Title Insurance Company agrees to accept, hold, apply, and/or return
such Earnest Money, and disburse any funds received pursuant to the provisions
of the Agreement, and otherwise comply with the obligations of Escrow Holder as
set forth in the Agreement. FIRST AMERICAN TITLE INSURANCE COMPANY By: Name:
Its: Date of receipt:



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa038.jpg]
EXHIBIT A JV333508/335195 Baylor Cancer Center SPECIAL WARRANTY DEED THIS
SPECIAL WARRANTY DEED is made as of this _____ day of ___________, 2017 between
BCC CANCER CENTER VENTURE, L.P., a Delaware limited partnership ("Grantor") and
DOC-3410 WORTH ST. MOB, LLC, a Wisconsin limited liability company ("Grantee").
Grantor, in consideration of the sum of Ten ($10.00) Dollars and other good and
valuable consideration from Grantee, the receipt whereof is hereby acknowledged,
does hereby grant and convey to Grantee, its successors, and assigns, the real
property situated in the County of Dallas and State of Texas which is more
particularly described on Schedule 1 hereto, together with any appurtenances
thereto, and together with any estate, right, title, interest, or claim of
Grantor, either in law or equity, to the above premises, but SUBJECT, HOWEVER,
TO: 1. Real estate taxes not yet due and payable; 2. General and special
assessments payable after the date hereof; 3. Liens, claims, easements,
covenants, restrictions, encumbrances, and other matters of record; 4. Zoning
and other laws, ordinances, and regulations; 5. Public utility, drainage, and
highway easements, whether or not of record; 6. Rights of parties in possession;
7. Encroachments and other matters which would be disclosed by an accurate
survey or an inspection of the above premises; and, Grantor hereby covenants
with Grantee, its heirs, successors, and assigns, to forever WARRANT AND DEFEND
the same against the lawful claims and demands of all persons claiming by,
through or under Grantor, but against none other.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa039.jpg]
2 IN WITNESS WHEREOF, this deed has been executed to be effective as of the day
and year first written above. BCC CANCER CENTER VENTURE, L.P., a Delaware
limited partnership By: NM Cancer Center GP, LLC, a Delaware limited liability
company, its general partner By: NM Imperial, LLC, a Delaware limited liability
company, its sole owner By: NML Real Estate Holdings, LLC, a Wisconsin limited
liability company By: The Northwestern Mutual Life Insurance Company, a
Wisconsin corporation By: Northwestern Mutual Investment Management Company,
LLC, a Delaware limited liability company, its wholly-owned affiliate By: Name:
Its: Name and address of Grantee: DOC-3410 Worth St. MOB, LLC 309 N. Water
Street, Suite 500 Milwaukee, WI 53202 This instrument was prepared by James
McFarland, attorney for THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, 720 East
Wisconsin Avenue, Milwaukee, Wisconsin 53202. (Acknowledgement on following
page)



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa040.jpg]
3 STATE OF WISCONSIN ) ) SS. COUNTY OF MILWAUKEE ) On this _____ day of
________________, 2017, before me appeared ______________________________ who is
personally to me known and known to me to be a _____________ of Northwestern
Mutual Investment Management Company, LLC, and to be the same person who, as
such officer, executed the foregoing instrument of writing in the name of said
limited liability company and duly acknowledged the execution thereof as the
free act and deed of said limited liability company as an authorized
representative of The Northwestern Mutual Life Insurance Company as sole owner
of NM Imperial, LLC, as sole owner of NM Cancer Center GP, LLC, as general
partner of BCC CANCER CENTER VENTURE, L.P., a Delaware limited partnership.
Notary Public, State of Wisconsin My Commission expires: ________



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa041.jpg]
4 SCHEDULE 1 TO SPECIAL WARRANTY DEED LEGAL DESCRIPTION PARCEL 1: (Leasehold):
Being a tract or parcel of land situated in the John Grigsby Survey, Abstract
Number 495, City of Dallas, Dallas County, Texas, and being part of Lot 1, Block
A/840, BUMC CC Addition, an Addition to the City of Dallas, according to the
plat recorded in Document No. 200900003566, Real Property Records, Dallas
County, Texas, and being more particularly described as follows: COMMENCING at a
point for corner at the intersection of the southeasterly line of Worth Street
(53 foot right-of-way) and the cut-off line between said southeasterly line and
the northeasterly line of Hall Street (95 foot right-of-way at this point), said
point being the most northerly west corner of said Lot 1; THENCE North 44
degrees 59 minutes 31 seconds East along the southeasterly line of said Worth
Street a distance of 228.54 feet to a point for corner; THENCE South 45 degrees
00 minutes 29 seconds East departing the southeasterly line of said Worth Street
a distance of 3.07 feet to a point for corner, said point being the POINT OF
BEGINNING; THENCE South 69 degrees 56 minutes 36 seconds East a distance of
34.91 feet to a chiseled "X" in concrete set for corner at the beginning of a
curve to the left, said "X" painted green; THENCE along said curve to the left
whose chord bears South 73 degrees 45 minutes 20 seconds East a distance of
30.93 feet, having a radius of 100.35 feet, a central angle of 17 degrees 43
minutes 51 seconds and an arc length of 31.05 feet to a point for corner at the
end of said curve to the left and the beginning of a curve to the left; THENCE
along said curve to the left whose chord bears North 66 degrees 39 minutes 11
seconds East a distance of 36.16 feet, having a radius of 175.58 feet, a central
angle of 11 degrees 49 minutes 18 seconds and an arc length of 36.23 feet to a
1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for corner at
the end of said curve to the left; THENCE North 29 degrees 15 minutes 29 seconds
West a distance of 23.91 feet to a 1/2 inch iron rod with yellow plastic cap
stamped "RLG INC" set for corner at the beginning of a curve to the left; THENCE
along said curve to the left whose chord bears North 46 degrees 02 minutes 01
second East a distance of 77.02 feet, having a radius of 151.67 feet, a central
angle of 29 degrees 25 minutes 03 seconds and an arc length of 77.87 feet to a
chiseled "X" in concrete set for corner at the end of said curve to the left,
said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa042.jpg]
5 THENCE South 58 degrees 40 minutes 30 seconds East a distance of 31.35 feet to
a chiseled "X" in concrete set for corner at the beginning of a curve to the
left, said "X" painted white; THENCE along said curve to the left whose chord
bears North 20 degrees 31 minutes 19 seconds East a distance of 68.61 feet,
having a radius of 183.02 feet, a central angle of 21 degrees 36 minutes 25
seconds and an arc length of 69.02 feet to a chiseled "X" in concrete set for
corner at the end of said curve to the left and the beginning of a curve to the
left, said "X" painted white; THENCE along said curve to the left whose chord
bears North 17 degrees 53 minutes 26 seconds West a distance of 2.87 feet,
having a radius of 119.50 feet, a central angle of 1 degree 22 minutes 37
seconds and an arc length of 2.87 feet to a point for corner at the end of said
curve to the left; THENCE South 71 degrees 06 minutes 48 seconds West a distance
of 4.84 feet to a point for corner at the beginning of a curve to the right;
THENCE along said curve to the right whose chord bears South 17 degrees 08
minutes 39 seconds East a distance of 5.69 feet, having a radius of 114.66 feet,
a central angle of 2 degrees 50 minutes 39 seconds and an arc length of 5.69
feet to a point for corner at the end of said curve to the right; THENCE South
74 degrees 16 minutes 41 seconds West a distance of 2.00 feet to a chiseled "X"
in concrete set for corner at the beginning of a curve to the left, said "X"
painted white; THENCE along said curve to the left whose chord bears North 27
degrees 40 minutes 54 seconds West a distance of 46.69 feet, having a radius of
112.66 feet, a central angle of 23 degrees 55 minutes 11 seconds and an arc
length of 47.03 feet to a chiseled "X" in concrete set for corner at the end of
said curve to the left, said "X" painted white; THENCE North 50 degrees 21
minutes 30 seconds East a distance of 2.00 feet to a point for corner at the
beginning of a curve to the right; THENCE along said curve to the right whose
chord bears South 38 degrees 13 minutes 06 seconds East a distance of 5.70 feet,
having a radius of 114.66 feet, a central angle of 2 degrees 50 minutes 47
seconds and an arc length of 5.70 feet to a point for corner at the end of said
curve to the right; THENCE North 53 degrees 12 minutes 17 seconds East a
distance of 5.09 feet to a point for corner at the beginning of a curve to the
left; THENCE along said curve to the left whose chord bears North 40 degrees 09
minutes 33 seconds West a distance of 14.06 feet, having a radius of 119.78
feet, a central angle of 6 degrees 43 minutes 39 seconds and an arc length of
14.06 feet to a chiseled "X" in concrete set for corner at the end of said curve
to the left, said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa043.jpg]
6 THENCE North 45 degrees 00 minutes 00 seconds East a distance of 25.51 feet to
a 1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for corner;
THENCE South 45 degrees 01 minute 04 seconds East a distance of 88.31 feet to a
1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for corner;
THENCE South 45 degrees 00 minutes 00 seconds West a distance of 3.67 feet to a
point for corner; THENCE South 07 degrees 19 minutes 08 seconds East a distance
of 2.03 feet to a point for corner; THENCE North 78 degrees 31 minutes 09
seconds East a distance of 8.48 feet to a 1/2 inch iron rod with yellow plastic
cap stamped "RLG INC" set for corner at the beginning of a curve to the right;
THENCE along said curve to the right whose chord bears South 07 degrees 59
minutes 46 seconds East a distance of 21.41 feet, having a radius of 176.86
feet, a central angle of 6 degrees 56 minutes 30 seconds and an arc length of
21.43 feet to a point for corner at the end of said curve to the right; THENCE
North 85 degrees 32 minutes 47 seconds East a distance of 19.49 feet to a 1/2
inch iron rod with yellow plastic cap stamped "RLG INC" set for corner at the
beginning of a curve to the right; THENCE along said curve to the right whose
chord bears South 00 degrees 10 minutes 30 seconds West a distance of 31.96
feet, having a radius of 198.94 feet, a central angle of 9 degrees 12 minutes 55
seconds and an arc length of 32.00 feet to a 1/2 inch iron rod with yellow
plastic cap stamped "RLG INC" set for corner at the end of said curve to the
right; THENCE South 45 degrees 00 minutes 00 seconds East a distance of 191.26
feet to a point for corner; THENCE South 45 degrees 00 minutes 00 seconds West a
distance of 91.82 feet to a chiseled "X" in concrete set for corner, said "X"
painted white; THENCE South 45 degrees 00 minutes 00 seconds East a distance of
29.33 feet to a chiseled "X" in concrete set for corner, said "X" painted white;
THENCE South 45 degrees 00 minutes 00 seconds West a distance of 36.85 feet to a
chiseled "X" in concrete set for corner, said "X" painted white; THENCE North 45
degrees 00 minutes 00 seconds West a distance of 46.83 feet to a chiseled "X" in
concrete set for corner, said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa044.jpg]
7 THENCE South 45 degrees 00 minutes 00 seconds West a distance of 56.31 feet to
a point for corner; THENCE South 34 degrees 38 minutes 35 seconds East a
distance of 7.79 feet to a chiseled "X" in concrete set for corner at the
beginning of a curve to the right, said "X" painted white; THENCE along said
curve to the right whose chord bears South 55 degrees 16 minutes 01 second West
a distance of 0.61 feet, having a radius of 336.75 feet, a central angle of 0
degrees 06 minutes 12 seconds and an arc length of 0.61 feet to a point for
corner at the end of said curve to the right; THENCE South 34 degrees 52 minutes
57 seconds East a distance of 58.43 feet to a point for corner; THENCE South 05
degrees 13 minutes 28 seconds West a distance of 9.86 feet to a 1/2 inch iron
rod set for corner, said rod being in the northwesterly line of Crutcher Street
(53 foot right-of- way); THENCE South 45 degrees 00 minutes 06 seconds West
along the northwesterly line of said Crutcher Street a distance of 122.22 feet
to a 1/2 inch iron rod set for corner at the beginning of a curve to the left;
THENCE departing the northwesterly line of said Crutcher Street and along said
curve to the left whose chord bears South 84 degrees 10 minutes 42 seconds West
a distance of 201.74 feet, having a radius of 1861.77 feet, a central angle of 6
degrees 12 minutes 42 seconds and an arc length of 201.84 feet to a 1/2 inch
iron rod set for corner at the end of said curve to the left, said rod being in
the northeasterly line of said Hall Street; THENCE North 44 degrees 29 minutes
29 seconds West along the northeasterly line of said Hall Street a distance of
42.22 feet to a point for corner; THENCE North 45 degrees 30 minutes 31 seconds
East departing the northeasterly line of said Hall Street a distance of 1.50
feet to a 1/2 inch iron rod set for corner; THENCE North 44 degrees 29 minutes
28 seconds West a distance of 173.18 feet to a 1/2 inch iron rod set for corner;
THENCE North 32 degrees 24 minutes 37 seconds East a distance of 14.84 feet to a
point for corner; THENCE North 34 degrees 16 minutes 26 seconds East a distance
of 47.10 feet to a chiseled "X" in concrete set for corner, said "X" painted
green; THENCE North 32 degrees 24 minutes 37 seconds East a distance of 23.74
feet to a chiseled "X" in concrete set for corner at the beginning of a curve to
the right, said "X" painted green;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa045.jpg]
8 THENCE along said curve to the right whose chord bears North 45 degrees 10
minutes 52 seconds East a distance of 50.40 feet, having a radius of 174.88
feet, a central angle of 16 degrees 34 minutes 13 seconds and an arc length of
50.58 feet to a chiseled "X" in concrete set for corner at the end of said curve
to the right and the beginning of a curve to the left, said "X" painted green;
THENCE along said curve to the left whose chord bears North 41 degrees 29
minutes 53 seconds East a distance of 40.10 feet, having a radius of 90.74 feet,
a central angle of 25 degrees 31 minutes 56 seconds and an arc length of 40.43
feet to a chiseled "X" in concrete set for corner at the end of said curve to
the left, said "X" painted green; THENCE North 28 degrees 43 minutes 59 seconds
East a distance of 59.47 feet to a point for corner at the beginning of a curve
to the left; THENCE along said curve to the left whose chord bears North 04
degrees 31 minutes 36 seconds West a distance of 17.04 feet, having a radius of
15.21 feet, a central angle of 68 degrees 08 minutes 29 seconds and an arc
length of 18.09 feet to the POINT OF BEGINNING, containing 150,354 square feet
or 3.4517 acres, more or less. SAVE AND EXCEPT: Exhibit A - Tract 1 as conveyed
to the City of Dallas by Warranty Deed filed 04/15/2014, recorded in cc#
201400091381, Real Property Records, Dallas County, Texas. PARCEL 2: (Easement):
Non-exclusive access easement and non-exclusive interior access easement created
in the Maintenance, Operation, and Easement Agreement dated July 30, 2004,
between Baylor Health Care System and HRT Properties of Texas, Ltd., filed for
record August 06, 2004, and recorded in Volume 2004151, Page 4607, Real Property
Records, Dallas County, Texas, as amended by First Amendment to Maintenance,
Operation and Easement Agreement, filed 02/09/2006, recorded in cc# 200600047697
Real Property Records, Dallas County, Texas, and as affected by the Confirmation
of Removal or Relocation for Maintenance, Operation and Easement Agreement among
Baylor Health Care System, BCC Cancer Center Venture, L.P., and HRT Properties
of Texas, Ltd., filed for record April 24, 2009, and recorded in cc#
2009-00117281, Real Property Records, Dallas County, Texas, and the Second
Declaration of Removal filed April 15, 2014, recorded in cc# 201400091380, Real
Property Records, Dallas County, Texas. PARCEL 3: (Easement): Non-exclusive
easements contained in that certain Maintenance and Operating Agreement between
Baylor Health Care System and BCC Cancer Center Venture, L.P., filed for record
April 24, 2009, and recorded in cc# 2009-00117285, Real Property Records, Dallas
County, Texas, as amended by instrument filed April 15, 2014, recorded in cc#
201400091374, Real Property Records, Dallas County, Texas. PARCEL 4: (Easement):
Non-exclusive access easement and non-exclusive interior access easement created
in that Maintenance, Operation and Easement Agreement executed between Baylor
Health Care System



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa046.jpg]
9 and Duke Realty Limited Partnership, dated March 28, 2008, filed for record on
March 05, 2009, and recorded in cc# 200900064698, Real Property Records, Dallas
County, Texas, as affected by the Confirmation of Removal or Relocation for
Maintenance, Operation and Easement Agreement executed among Baylor Health Care
System, Duke Realty Limited Partnership, and BCC Cancer Center Venture, L.P.,
filed for record on April 24, 2009, and recorded in cc# 2009-00117684, Real
Property Records, Dallas County, Texas, as affected by instrument filed April
15, 2014, recorded in cc# 201400091377, Real Property Records, Dallas County,
Texas. PARCEL 5: (Easement): Non-exclusive easement for parking and
non-exclusive easement for ingress and egress for a term co-terminus with the
leasehold estate described as PARCEL 1 granted in that Parking Facilities
Agreement and that Memorandum of Parking Facilities Agreement, executed by
Baylor Health Care System and BCC Cancer Center Venture, L.P., both documents
dated April 23, 2009, said Memorandum filed for record April 24, 2009, and
recorded in cc# 2009- 00117286, Real Property Records, Dallas County, Texas, as
affected by instrument filed April 15, 2014, recorded in cc# 201400091375, Real
Property Records, Dallas County, Texas. PARCEL 6: (Easement): Non-exclusive
easement for underground facilities created by Easement For Underground
Facilities, executed by Baylor Health Care System, a Texas nonprofit
corporation, to BCC Cancer Center Venture, L.P., filed 12/13/2010, recorded in
cc# 201000316055, Real Property Records, Dallas County, Texas.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa047.jpg]
EXHIBIT B JV333508/335195 Baylor Cancer Center ASSIGNMENT AND ASSUMPTION OF
LEASES THIS ASSIGNMENT AND ASSUMPTION OF LEASES ("Assignment") is made and
entered into as of the ____ day of ______________, 2017, to be effective as of
the Closing Date, by and between BCC CANCER CENTER VENTURE, L.P., a Delaware
limited partnership ("Assignor"), and DOC-3410 WORTH ST. MOB, LLC, a Wisconsin
limited liability company ("Assignee"). RECITALS Assignor, as Seller, and
Assignee, as Buyer, entered into that certain Real Estate Purchase and Sale
Agreement (the "Agreement") with an Effective Date of June __, 2017, for the
purchase and sale of the real estate commonly known as The Baylor Charles A.
Sammons Cancer Center, which is legally described in Schedule 1 attached hereto
and incorporated herein (the "Property"). Assignor desires to assign the rights,
and Assignee desires to assume, the duties, obligations, and liabilities, of
Assignor as landlord under the leases described on Schedule 2 attached hereto
and incorporated herein (the "Leases"), to be effective upon the closing of the
sale contemplated under the terms of the Agreement. All capitalized terms used
in this Assignment without separate definition shall have the same meanings
assigned to them in the Agreement. AGREEMENT NOW, THEREFORE, in consideration of
the recitals set forth above, which are made a part of this Assignment, the
mutual covenants hereinafter contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows: 1. Subject to the terms, covenants, conditions,
and provisions of the Leases and this Assignment, Assignor hereby transfers,
conveys, and assigns to Assignee all of its right, title, and interest as
landlord in, to and under the Leases, and the security deposits under the Leases
held by Assignor (the "Security Deposits"). 2. Assignee hereby accepts the
transfer, conveyance, and assignment of the Leases and Security Deposits from
Assignor and, subject to the terms of the Agreement, assumes all rights, duties,
obligations, and liabilities of Assignor under the Leases accruing from and
after the Closing (as defined in the Agreement). 3. This Assignment shall not
merge with or limit or restrict any provision of the Agreement, and the
provisions of the Agreement shall govern and control the rights and



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa048.jpg]
2 obligations of Assignor and Assignee with respect to all matters described
therein, including, without limitation, representations and warranties, the
apportionment of payment obligations, and indemnification obligations. 4. This
Assignment shall be binding upon and shall inure to the benefit of Assignor,
Assignee, and their respective legal representatives, [heirs], successors, and
assigns. 5. This Assignment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument. IN WITNESS
WHEREOF, Assignor and Assignee have executed this Assignment as of the day and
year first above written. ASSIGNOR: BCC CANCER CENTER VENTURE, L.P., a Delaware
limited partnership By: NM Cancer Center GP, LLC, a Delaware limited liability
company, its general partner By: NM Imperial, LLC, a Delaware limited liability
company, its sole owner By: NML Real Estate Holdings, LLC, a Wisconsin limited
liability company By: The Northwestern Mutual Life Insurance Company, a
Wisconsin corporation By: Northwestern Mutual Investment Management Company,
LLC, a Delaware limited liability company, its wholly-owned affiliate By: Name:
Its: ASSIGNEE: DOC-3410 WORTH ST. MOB, LLC, a Wisconsin limited liability
company By: Physicians Realty L.P., its Manager By: Physicians Realty Trust, its
General Partner By:___________________________________ John T. Thomas, President
& CEO



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa049.jpg]
3 SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF LEASES LEGAL DESCRIPTION PARCEL 1:
(Leasehold): Being a tract or parcel of land situated in the John Grigsby
Survey, Abstract Number 495, City of Dallas, Dallas County, Texas, and being
part of Lot 1, Block A/840, BUMC CC Addition, an Addition to the City of Dallas,
according to the plat recorded in Document No. 200900003566, Real Property
Records, Dallas County, Texas, and being more particularly described as follows:
COMMENCING at a point for corner at the intersection of the southeasterly line
of Worth Street (53 foot right-of-way) and the cut-off line between said
southeasterly line and the northeasterly line of Hall Street (95 foot
right-of-way at this point), said point being the most northerly west corner of
said Lot 1; THENCE North 44 degrees 59 minutes 31 seconds East along the
southeasterly line of said Worth Street a distance of 228.54 feet to a point for
corner; THENCE South 45 degrees 00 minutes 29 seconds East departing the
southeasterly line of said Worth Street a distance of 3.07 feet to a point for
corner, said point being the POINT OF BEGINNING; THENCE South 69 degrees 56
minutes 36 seconds East a distance of 34.91 feet to a chiseled "X" in concrete
set for corner at the beginning of a curve to the left, said "X" painted green;
THENCE along said curve to the left whose chord bears South 73 degrees 45
minutes 20 seconds East a distance of 30.93 feet, having a radius of 100.35
feet, a central angle of 17 degrees 43 minutes 51 seconds and an arc length of
31.05 feet to a point for corner at the end of said curve to the left and the
beginning of a curve to the left; THENCE along said curve to the left whose
chord bears North 66 degrees 39 minutes 11 seconds East a distance of 36.16
feet, having a radius of 175.58 feet, a central angle of 11 degrees 49 minutes
18 seconds and an arc length of 36.23 feet to a 1/2 inch iron rod with yellow
plastic cap stamped "RLG INC" set for corner at the end of said curve to the
left; THENCE North 29 degrees 15 minutes 29 seconds West a distance of 23.91
feet to a 1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for
corner at the beginning of a curve to the left; THENCE along said curve to the
left whose chord bears North 46 degrees 02 minutes 01 second East a distance of
77.02 feet, having a radius of 151.67 feet, a central angle of 29 degrees 25
minutes 03 seconds and an arc length of 77.87 feet to a chiseled "X" in concrete
set for corner at the end of said curve to the left, said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa050.jpg]
4 THENCE South 58 degrees 40 minutes 30 seconds East a distance of 31.35 feet to
a chiseled "X" in concrete set for corner at the beginning of a curve to the
left, said "X" painted white; THENCE along said curve to the left whose chord
bears North 20 degrees 31 minutes 19 seconds East a distance of 68.61 feet,
having a radius of 183.02 feet, a central angle of 21 degrees 36 minutes 25
seconds and an arc length of 69.02 feet to a chiseled "X" in concrete set for
corner at the end of said curve to the left and the beginning of a curve to the
left, said "X" painted white; THENCE along said curve to the left whose chord
bears North 17 degrees 53 minutes 26 seconds West a distance of 2.87 feet,
having a radius of 119.50 feet, a central angle of 1 degree 22 minutes 37
seconds and an arc length of 2.87 feet to a point for corner at the end of said
curve to the left; THENCE South 71 degrees 06 minutes 48 seconds West a distance
of 4.84 feet to a point for corner at the beginning of a curve to the right;
THENCE along said curve to the right whose chord bears South 17 degrees 08
minutes 39 seconds East a distance of 5.69 feet, having a radius of 114.66 feet,
a central angle of 2 degrees 50 minutes 39 seconds and an arc length of 5.69
feet to a point for corner at the end of said curve to the right; THENCE South
74 degrees 16 minutes 41 seconds West a distance of 2.00 feet to a chiseled "X"
in concrete set for corner at the beginning of a curve to the left, said "X"
painted white; THENCE along said curve to the left whose chord bears North 27
degrees 40 minutes 54 seconds West a distance of 46.69 feet, having a radius of
112.66 feet, a central angle of 23 degrees 55 minutes 11 seconds and an arc
length of 47.03 feet to a chiseled "X" in concrete set for corner at the end of
said curve to the left, said "X" painted white; THENCE North 50 degrees 21
minutes 30 seconds East a distance of 2.00 feet to a point for corner at the
beginning of a curve to the right; THENCE along said curve to the right whose
chord bears South 38 degrees 13 minutes 06 seconds East a distance of 5.70 feet,
having a radius of 114.66 feet, a central angle of 2 degrees 50 minutes 47
seconds and an arc length of 5.70 feet to a point for corner at the end of said
curve to the right; THENCE North 53 degrees 12 minutes 17 seconds East a
distance of 5.09 feet to a point for corner at the beginning of a curve to the
left; THENCE along said curve to the left whose chord bears North 40 degrees 09
minutes 33 seconds West a distance of 14.06 feet, having a radius of 119.78
feet, a central angle of 6 degrees 43 minutes 39 seconds and an arc length of
14.06 feet to a chiseled "X" in concrete set for corner at the end of said curve
to the left, said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa051.jpg]
5 THENCE North 45 degrees 00 minutes 00 seconds East a distance of 25.51 feet to
a 1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for corner;
THENCE South 45 degrees 01 minute 04 seconds East a distance of 88.31 feet to a
1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for corner;
THENCE South 45 degrees 00 minutes 00 seconds West a distance of 3.67 feet to a
point for corner; THENCE South 07 degrees 19 minutes 08 seconds East a distance
of 2.03 feet to a point for corner; THENCE North 78 degrees 31 minutes 09
seconds East a distance of 8.48 feet to a 1/2 inch iron rod with yellow plastic
cap stamped "RLG INC" set for corner at the beginning of a curve to the right;
THENCE along said curve to the right whose chord bears South 07 degrees 59
minutes 46 seconds East a distance of 21.41 feet, having a radius of 176.86
feet, a central angle of 6 degrees 56 minutes 30 seconds and an arc length of
21.43 feet to a point for corner at the end of said curve to the right; THENCE
North 85 degrees 32 minutes 47 seconds East a distance of 19.49 feet to a 1/2
inch iron rod with yellow plastic cap stamped "RLG INC" set for corner at the
beginning of a curve to the right; THENCE along said curve to the right whose
chord bears South 00 degrees 10 minutes 30 seconds West a distance of 31.96
feet, having a radius of 198.94 feet, a central angle of 9 degrees 12 minutes 55
seconds and an arc length of 32.00 feet to a 1/2 inch iron rod with yellow
plastic cap stamped "RLG INC" set for corner at the end of said curve to the
right; THENCE South 45 degrees 00 minutes 00 seconds East a distance of 191.26
feet to a point for corner; THENCE South 45 degrees 00 minutes 00 seconds West a
distance of 91.82 feet to a chiseled "X" in concrete set for corner, said "X"
painted white; THENCE South 45 degrees 00 minutes 00 seconds East a distance of
29.33 feet to a chiseled "X" in concrete set for corner, said "X" painted white;
THENCE South 45 degrees 00 minutes 00 seconds West a distance of 36.85 feet to a
chiseled "X" in concrete set for corner, said "X" painted white; THENCE North 45
degrees 00 minutes 00 seconds West a distance of 46.83 feet to a chiseled "X" in
concrete set for corner, said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa052.jpg]
6 THENCE South 45 degrees 00 minutes 00 seconds West a distance of 56.31 feet to
a point for corner; THENCE South 34 degrees 38 minutes 35 seconds East a
distance of 7.79 feet to a chiseled "X" in concrete set for corner at the
beginning of a curve to the right, said "X" painted white; THENCE along said
curve to the right whose chord bears South 55 degrees 16 minutes 01 second West
a distance of 0.61 feet, having a radius of 336.75 feet, a central angle of 0
degrees 06 minutes 12 seconds and an arc length of 0.61 feet to a point for
corner at the end of said curve to the right; THENCE South 34 degrees 52 minutes
57 seconds East a distance of 58.43 feet to a point for corner; THENCE South 05
degrees 13 minutes 28 seconds West a distance of 9.86 feet to a 1/2 inch iron
rod set for corner, said rod being in the northwesterly line of Crutcher Street
(53 foot right-of- way); THENCE South 45 degrees 00 minutes 06 seconds West
along the northwesterly line of said Crutcher Street a distance of 122.22 feet
to a 1/2 inch iron rod set for corner at the beginning of a curve to the left;
THENCE departing the northwesterly line of said Crutcher Street and along said
curve to the left whose chord bears South 84 degrees 10 minutes 42 seconds West
a distance of 201.74 feet, having a radius of 1861.77 feet, a central angle of 6
degrees 12 minutes 42 seconds and an arc length of 201.84 feet to a 1/2 inch
iron rod set for corner at the end of said curve to the left, said rod being in
the northeasterly line of said Hall Street; THENCE North 44 degrees 29 minutes
29 seconds West along the northeasterly line of said Hall Street a distance of
42.22 feet to a point for corner; THENCE North 45 degrees 30 minutes 31 seconds
East departing the northeasterly line of said Hall Street a distance of 1.50
feet to a 1/2 inch iron rod set for corner; THENCE North 44 degrees 29 minutes
28 seconds West a distance of 173.18 feet to a 1/2 inch iron rod set for corner;
THENCE North 32 degrees 24 minutes 37 seconds East a distance of 14.84 feet to a
point for corner; THENCE North 34 degrees 16 minutes 26 seconds East a distance
of 47.10 feet to a chiseled "X" in concrete set for corner, said "X" painted
green; THENCE North 32 degrees 24 minutes 37 seconds East a distance of 23.74
feet to a chiseled "X" in concrete set for corner at the beginning of a curve to
the right, said "X" painted green;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa053.jpg]
7 THENCE along said curve to the right whose chord bears North 45 degrees 10
minutes 52 seconds East a distance of 50.40 feet, having a radius of 174.88
feet, a central angle of 16 degrees 34 minutes 13 seconds and an arc length of
50.58 feet to a chiseled "X" in concrete set for corner at the end of said curve
to the right and the beginning of a curve to the left, said "X" painted green;
THENCE along said curve to the left whose chord bears North 41 degrees 29
minutes 53 seconds East a distance of 40.10 feet, having a radius of 90.74 feet,
a central angle of 25 degrees 31 minutes 56 seconds and an arc length of 40.43
feet to a chiseled "X" in concrete set for corner at the end of said curve to
the left, said "X" painted green; THENCE North 28 degrees 43 minutes 59 seconds
East a distance of 59.47 feet to a point for corner at the beginning of a curve
to the left; THENCE along said curve to the left whose chord bears North 04
degrees 31 minutes 36 seconds West a distance of 17.04 feet, having a radius of
15.21 feet, a central angle of 68 degrees 08 minutes 29 seconds and an arc
length of 18.09 feet to the POINT OF BEGINNING, containing 150,354 square feet
or 3.4517 acres, more or less. SAVE AND EXCEPT: Exhibit A - Tract 1 as conveyed
to the City of Dallas by Warranty Deed filed 04/15/2014, recorded in cc#
201400091381, Real Property Records, Dallas County, Texas. PARCEL 2: (Easement):
Non-exclusive access easement and non-exclusive interior access easement created
in the Maintenance, Operation, and Easement Agreement dated July 30, 2004,
between Baylor Health Care System and HRT Properties of Texas, Ltd., filed for
record August 06, 2004, and recorded in Volume 2004151, Page 4607, Real Property
Records, Dallas County, Texas, as amended by First Amendment to Maintenance,
Operation and Easement Agreement, filed 02/09/2006, recorded in cc# 200600047697
Real Property Records, Dallas County, Texas, and as affected by the Confirmation
of Removal or Relocation for Maintenance, Operation and Easement Agreement among
Baylor Health Care System, BCC Cancer Center Venture, L.P., and HRT Properties
of Texas, Ltd., filed for record April 24, 2009, and recorded in cc#
2009-00117281, Real Property Records, Dallas County, Texas, and the Second
Declaration of Removal filed April 15, 2014, recorded in cc# 201400091380, Real
Property Records, Dallas County, Texas. PARCEL 3: (Easement): Non-exclusive
easements contained in that certain Maintenance and Operating Agreement between
Baylor Health Care System and BCC Cancer Center Venture, L.P., filed for record
April 24, 2009, and recorded in cc# 2009-00117285, Real Property Records, Dallas
County, Texas, as amended by instrument filed April 15, 2014, recorded in cc#
201400091374, Real Property Records, Dallas County, Texas. PARCEL 4: (Easement):
Non-exclusive access easement and non-exclusive interior access easement created
in that Maintenance, Operation and Easement Agreement executed between Baylor
Health Care System



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa054.jpg]
8 and Duke Realty Limited Partnership, dated March 28, 2008, filed for record on
March 05, 2009, and recorded in cc# 200900064698, Real Property Records, Dallas
County, Texas, as affected by the Confirmation of Removal or Relocation for
Maintenance, Operation and Easement Agreement executed among Baylor Health Care
System, Duke Realty Limited Partnership, and BCC Cancer Center Venture, L.P.,
filed for record on April 24, 2009, and recorded in cc# 2009-00117684, Real
Property Records, Dallas County, Texas, as affected by instrument filed April
15, 2014, recorded in cc# 201400091377, Real Property Records, Dallas County,
Texas. PARCEL 5: (Easement): Non-exclusive easement for parking and
non-exclusive easement for ingress and egress for a term co-terminus with the
leasehold estate described as PARCEL 1 granted in that Parking Facilities
Agreement and that Memorandum of Parking Facilities Agreement, executed by
Baylor Health Care System and BCC Cancer Center Venture, L.P., both documents
dated April 23, 2009, said Memorandum filed for record April 24, 2009, and
recorded in cc# 2009- 00117286, Real Property Records, Dallas County, Texas, as
affected by instrument filed April 15, 2014, recorded in cc# 201400091375, Real
Property Records, Dallas County, Texas. PARCEL 6: (Easement): Non-exclusive
easement for underground facilities created by Easement For Underground
Facilities, executed by Baylor Health Care System, a Texas nonprofit
corporation, to BCC Cancer Center Venture, L.P., filed 12/13/2010, recorded in
cc# 201000316055, Real Property Records, Dallas County, Texas.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa055.jpg]
SCHEDULE 2 TO ASSIGNMENT AND ASSUMPTION OF LEASES LIST OF LEASES 1. Space Lease
dated April 23, 2009 by and between BCC Cancer Center Venture, L.P., a Delaware
limited partnership and Baylor Health Care System, a Texas non-profit
corporation. a. First Amendment to Space Lease dated October 25, 2011. b. Second
Amendment to Space Lease dated March 18, 2014. c. Sublease Agreement dated
August ___, 2013 by and between Baylor Health Care System, a Texas non-profit
corporation and Baylor Research Institute, a Texas non-profit corporation. 2.
Office Lease dated April 8, 2011 by and between BCC Cancer Center Venture, L.P.,
a Delaware limited partnership and US Oncology, Inc., a Delaware corporation for
Suite 160. 3. Office Lease dated April 8, 2011 by and between BCC Cancer Center
Venture, L.P., a Delaware limited partnership and US Oncology, Inc., a Delaware
corporation for 154,927 square feet on floor 1 and floor 3 of the Property. a.
First Amendment to Office Lease dated July 7, 2011. b. Letter Agreement dated
July 7, 2011 regarding access to the Isolated Space, as defined therein. c.
Sublease dated August ___, 2013 by and between US Oncology, Inc., a Delaware
corporation and Baylor University Medical Center, a Texas nonprofit corporation.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa056.jpg]
EXHIBIT C EXISTING ENVIRONMENTAL REPORTS 1. Environmental Site Assessment
prepared by Rone Engineering Services, Ltd. ("Rone") dated November 2007 bearing
Rone Project No. 07-13655 2. Draft Report of Environmental Site Assessment
prepared by AMEC Earth & Environmental, Inc. dated November 2008 bearing AMEC
Project No. 7-6982-0011. 3. Phase 2 Subsurface Investigation prepared by Rone
dated January 2009 bearing Rone Project No. 08-14934 4. Evaluation of
Environmental Conditions at Baylor Site prepared by AMEC Geomatrix, Inc.
("AMEC") dated February 13, 2009. 5. Undated Soil Management Plan prepared by
AMEC for Proposed The Baylor Charles A. Sammons Cancer Center Parking Structure.
6. Site Overview prepared by AMEC dated March 4, 2009 bearing Project No.
A00071.000.0. 7. Texas Commission on Environmental Quality ("TCEQ") Core Data
Form executed April 6, 2009 8. One Page TCEQ Voluntary Cleanup Program Agreement
stamped Received by TCEQ on April 14, 2009, bearing the markings of "dlc 8:45
am". 9. VCP Application to TCEQ bearing Project number 34452 stamped Received by
TCEQ on April 14, 2009. 10. VCP Acceptance letter from TCEQ dated April 14,
2009. 11. VCP Meeting Minutes dated April 17, 2009. 12. Response Action
Completion Report prepared by AMEC dated October 2009 bearing VCP No. 2259 and
Project No. A00071.000. 13. Affected Property Assessment Report prepared by AMEC
dated October 2009 bearing VCP No. 2259 and Project No. A00071.000. 14. Response
to Comments prepared by AMEC dated January 12, 2010 bearing Project No.
A00071.000.0. 15. VCP Final Certificate of Completion from TCEQ executed August
5, 2010.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa057.jpg]
2 EXHIBIT D EXCEPTIONS TO SELLER'S REPRESENTATIONS AND WARRANTIES



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa058.jpg]
EXHIBIT E JV333508/335195 Baylor Cancer Center CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by The Northwestern Mutual Life Insurance Company
("Company"), the undersigned hereby certifies the following on behalf of
Company: 1. The Company is a Wisconsin corporation and is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations); 2.
The Company's U.S. employer identification number is 39-0509570; and 3. The
Company's home office address is 720 East Wisconsin Avenue, Milwaukee, WI 53202.
4. The Northwestern Mutual Life Insurance Company is not a disregarded entity as
defined in 26 C.F.R. section 1.1445-2(b)(2)(iii). The Company understands that
this certification may be disclosed to the Internal Revenue Service by
transferee and that any false statement contained herein could be punished by
fine, imprisonment, or both. Under penalty of perjury, I declare that I have
examined this certificate and to the best of my knowledge and belief, it is
true, correct, and complete, and I further declare that I have authority to sign
this document on behalf of Company.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa059.jpg]
2 Dated as of the ____ day of __________________, 20__. COMPANY: THE
NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation By:
Northwestern Mutual Investment Management Company, LLC, a Delaware limited
liability company, its wholly-owned affiliate By: Name: Its: Managing Director



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa060.jpg]
JV333508/335195 Baylor Cancer Center EXHIBIT F THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY NORTHWESTERN MUTUAL INVESTMENT MANAGEMENT COMPANY, LLC
CERTIFICATE OF ASSISTANT SECRETARY The undersigned, as Assistant Secretary of
The Northwestern Mutual Life Insurance Company, a Wisconsin corporation
(“Northwestern Mutual”), and of Northwestern Mutual Investment Management
Company, LLC, a Delaware limited liability company (the “Manager”), whose sole
member is Northwestern Mutual, hereby certifies to you as follows: 1. Section
2.6 of the By-Laws of Northwestern Mutual grants to the Finance Committee of
Northwestern Mutual the power and authority to exercise all of the powers of the
Board of Trustees of Northwestern Mutual in regard to the assets and investments
of Northwestern Mutual including, without limitation, “the power directly or by
delegation to do all such acts and things as it may deem necessary and proper to
(i) establish [Northwestern Mutual's] financial and investment policy, (ii)
invest, reinvest, manage, select, sell and otherwise dispose of [Northwestern
Mutual's] assets...” 2. By resolutions adopted on October 13, 2014, the Finance
Committee of Northwestern Mutual approved execution of, and Northwestern Mutual
is currently party to, an Investment Management Agreement dated January 1, 2015
between, inter alia, Northwestern Mutual, The Northwestern Mutual Life Insurance
Company for its Group Annuity Separate Account, and the Manager (the “Investment
Management Agreement”), pursuant to which the Manager supervises, manages and
directs the investments in Northwestern Mutual’s investment portfolio in
accordance with the written investment objectives, policies and restrictions of
Northwestern Mutual provided to the Manager, and is duly appointed “as the true
and lawful attorney of Northwestern Mutual for and in the name, place and stead
of Northwestern Mutual, in the Manager's unrestricted discretion … to do and
perform all and every act and thing whatsoever requisite in furtherance of this
Agreement, including the execution of all documents related to the purchase or
sale, origination, owning, holding, financing, pledging, mortgaging, managing,
servicing, operation, maintenance, improvement, development, re-development,
rehabilitation, lease, exchange, assignment, transfer, management and ownership”
of Northwestern Mutual’s invested assets. 3. By resolutions adopted on January
24, 2017, the Finance Committee of Northwestern Mutual approved an Investment
Policy Statement for Northwestern Mutual (the “NML IPS”) pursuant to which from
time to time “the Chief Investment Officer of [Northwestern Mutual] may delegate
certain of his or her investment authority to the Manager as the CIO may deem
appropriate…and…the Manager may further sub-delegate their respective investment
authority as may deem appropriate”.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa061.jpg]
2 4. Pursuant to the NML, IPS the CIO has delegated certain of his investment
authority to the Vice President-Real Estate of the Manager and the Vice
President -Real Estate of the Manager has further sub-delegated his authority
and has authorized certain officers and employees of the Manager to execute and
deliver any and all instruments, agreements and other documents in performance
of the Manager’s duties under the NML IPS and the Investment Management
Agreement. 5. Pursuant to the By-Laws, resolutions, NML IPS and agreements of
Northwestern Mutual and Manager and delegations of the Vice President-Real
Estate of the Manager referred to in this certificate, the sale of the property
commonly known as The Baylor Charles A. Sammons Cancer Center, located in
Dallas, Texas, and assigned Northwestern Mutual 's investment numbers
JV-333508/335195 has been duly authorized and approved. 6. Philip Natkins is the
Investment Manager of the Property and in such capacity has the authority to
sign the closing statement for the sale of the Property. 7. Each of the persons
named on attached Exhibit A hereto (by name and title) is on the date hereof the
duly elected, qualified and acting incumbent of the office of the Manager set
forth opposite such person’s name, the signature set forth opposite the name is
the genuine signature of such person, and such person is duly authorized and
empowered to execute all instruments, agreements and other documents on behalf
of the Manager in its capacity as the manager under the Investment Management
Agreement and as authorized pursuant to the NML IPS. 8. The By-Laws,
resolutions, agreements of Northwestern Mutual and Manager, the NML IPS and
delegations of the CIO and the Vice President-Real Estate of the Manager
referred to in this certificate have not been rescinded and remain in full force
and effect as of the date hereof. IN WITNESS WHEREOF, I have hereunto affixed my
name as Assistant Secretary of Northwestern Mutual and of the Manager, and
caused this certificate to be delivered this _______ day of _______________,
2017. ________________________________ _________________, Assistant Secretary,
The Northwestern Mutual Life Insurance Company and Northwestern Mutual
Investment Management Company, LLC



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa062.jpg]
3 STATE OF WISCONSIN ) ) ss. COUNTY OF MILWAUKEE ) Before me, a Notary Public in
and for said County, personally appeared _________________________, as Assistant
Secretary of The Northwestern Mutual Life Insurance Company, a Wisconsin
corporation, and as Assistant Secretary of Northwestern Mutual Investment
Management Company, LLC, a Delaware limited liability company, and that by
authority duly given and as the act of such entities, executed the foregoing
instrument. WITNESS my hand and official seal this _______ day of
_______________, ________. ___________________________________
___________________________ Notary Public, State of Wisconsin My commission
Expires: ____________



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa063.jpg]
4 EXHIBIT A TO CERTIFICATE OF ASSISTANT SECRETARY Thomas D. Zale Vice
President-Real Estate of ________________________ Manager Michael P. Cusick
Managing Director-Real Estate ________________________ of Manager Paul J. Hanson
Managing Director-Real Estate ________________________ of Manager Joseph Miller
Managing Director-Real Estate ________________________ of Manager Donna L.
Lemanczyk Managing Director-Real Estate ________________________ of Manager
Christina M. Misiti-Eskritt Managing Director-Real Estate
________________________ of Manager Daniel C. Knuth Director- Real Estate of
Manager ________________________ Walter N. Smith Director- Real Estate of
Manager ________________________



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa064.jpg]
EXHIBIT G JV333508/335195 Baylor Cancer Center BILL OF SALE BCC CANCER CENTER
VENTURE, L.P., a Delaware limited partnership, with its principal office located
at 720 East Wisconsin Avenue, Milwaukee, Wisconsin 53202 ("Seller"), in
consideration of the sum of Ten and no/100 Dollars ($10.00) and other good and
valuable consideration, to it in hand paid by DOC-3410 WORTH ST. MOB, LLC, a
Wisconsin limited liability company ("Buyer"), the receipt and sufficiency of
which is hereby acknowledged, sells to Buyer its interest in the name "The
Baylor Charles A. Sammons Cancer Center" as it relates to the operation of the
Property and the personal property described on Schedule 1 attached hereto which
is located on the land described on Schedule 2 attached hereto. SELLER MAKES NO
WARRANTIES OR REPRESENTATIONS WHATSOEVER, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF CONDITION, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.
IN WITNESS WHEREOF, Seller has executed this instrument as of June _____, 2017
to be effective as of the Closing Date. All capitalized terms used, but not
defined herein, shall have the meanings ascribed to them in that certain Real
Estate Purchase and Sale Agreement with an Effective Date of June _____, 2017
between Seller and Buyer. BCC CANCER CENTER VENTURE, L.P., a Delaware limited
partnership By: NM Cancer Center GP, LLC, a Delaware limited liability company,
its general partner By: NM Imperial, LLC, a Delaware limited liability company,
its sole owner By: NML Real Estate Holdings, LLC, a Wisconsin limited liability
company By: The Northwestern Mutual Life Insurance Company, a Wisconsin
corporation By: Northwestern Mutual Investment Management Company, LLC, a
Delaware limited liability company, its wholly-owned affiliate By: Name: Its:



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa065.jpg]
6 SCHEDULE 1 TO BILL OF SALE PERSONAL PROPERTY BCC Management Office (PPT) File
Listing Report Book = Tax FYE Month = December Sys P Depr Acquired No
Description Location T Meth Value 000012 Tool Box 000 3410 Worth St. P MF200 $
300.00 000014 Hand Tools 000 3410 Worth St. P MF200 1,600.00 000015 Ladders 000
3410 Worth St. P MF200 450.00 000017 Power Washer 000 3410 Worth St. P MF200
250.00 000001 Conference Tables (2) 000 3410 Worth St. P MF200 1,500.00 000002
Chairs (15) 000 3410 Worth St. P MF200 1,500.00 000003 Desks (7) 000 3410 Worth
St. P MF200 4,560.00 000010 Phones (3) 000 3410 Worth St. P MF200 375.00 000013
Book Shelves (2) 000 3410 Worth St. P MF200 300.00 000016 Refrigerator 000 3410
Worth St. P MF200 150.00 000018 Light Bulb Cart 000 3410 Worth St. P MF200
350.00 000019 Black Glass Erasable Board 000 3410 Worth St. P MF200 500.00



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa066.jpg]
7 000004 Computer, Monitor, Keyboard 000 3410 Worth St. P MF200 1,000.00 000005
Computer, Monitor, Keyboard 000 3410 Worth St. P MF200 1,000.00 000006 Computer,
Monitor, Keyboard 000 3410 Worth St. P MF200 1,000.00 000007 Computer, Monitor,
Keyboard 000 3410 Worth St. P MF200 1,000.00 000008 Computer, Monitor, Keyboard
000 3410 Worth St. P MF200 1,000.00 000009 Computer, Monitor, Keyboard 000 3410
Worth St. P MF200 1,000.00 000011 Printers (3) 000 3410 Worth St. P MF200 375.00
Grand Total $ 18,210.00 Count = 19



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa067.jpg]
SCHEDULE 2 TO BILL OF SALE LEGAL DESCRIPTION PARCEL 1: (Leasehold): Being a
tract or parcel of land situated in the John Grigsby Survey, Abstract Number
495, City of Dallas, Dallas County, Texas, and being part of Lot 1, Block A/840,
BUMC CC Addition, an Addition to the City of Dallas, according to the plat
recorded in Document No. 200900003566, Real Property Records, Dallas County,
Texas, and being more particularly described as follows: COMMENCING at a point
for corner at the intersection of the southeasterly line of Worth Street (53
foot right-of-way) and the cut-off line between said southeasterly line and the
northeasterly line of Hall Street (95 foot right-of-way at this point), said
point being the most northerly west corner of said Lot 1; THENCE North 44
degrees 59 minutes 31 seconds East along the southeasterly line of said Worth
Street a distance of 228.54 feet to a point for corner; THENCE South 45 degrees
00 minutes 29 seconds East departing the southeasterly line of said Worth Street
a distance of 3.07 feet to a point for corner, said point being the POINT OF
BEGINNING; THENCE South 69 degrees 56 minutes 36 seconds East a distance of
34.91 feet to a chiseled "X" in concrete set for corner at the beginning of a
curve to the left, said "X" painted green; THENCE along said curve to the left
whose chord bears South 73 degrees 45 minutes 20 seconds East a distance of
30.93 feet, having a radius of 100.35 feet, a central angle of 17 degrees 43
minutes 51 seconds and an arc length of 31.05 feet to a point for corner at the
end of said curve to the left and the beginning of a curve to the left; THENCE
along said curve to the left whose chord bears North 66 degrees 39 minutes 11
seconds East a distance of 36.16 feet, having a radius of 175.58 feet, a central
angle of 11 degrees 49 minutes 18 seconds and an arc length of 36.23 feet to a
1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for corner at
the end of said curve to the left; THENCE North 29 degrees 15 minutes 29 seconds
West a distance of 23.91 feet to a 1/2 inch iron rod with yellow plastic cap
stamped "RLG INC" set for corner at the beginning of a curve to the left; THENCE
along said curve to the left whose chord bears North 46 degrees 02 minutes 01
second East a distance of 77.02 feet, having a radius of 151.67 feet, a central
angle of 29 degrees 25 minutes 03 seconds and an arc length of 77.87 feet to a
chiseled "X" in concrete set for corner at the end of said curve to the left,
said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa068.jpg]
9 THENCE South 58 degrees 40 minutes 30 seconds East a distance of 31.35 feet to
a chiseled "X" in concrete set for corner at the beginning of a curve to the
left, said "X" painted white; THENCE along said curve to the left whose chord
bears North 20 degrees 31 minutes 19 seconds East a distance of 68.61 feet,
having a radius of 183.02 feet, a central angle of 21 degrees 36 minutes 25
seconds and an arc length of 69.02 feet to a chiseled "X" in concrete set for
corner at the end of said curve to the left and the beginning of a curve to the
left, said "X" painted white; THENCE along said curve to the left whose chord
bears North 17 degrees 53 minutes 26 seconds West a distance of 2.87 feet,
having a radius of 119.50 feet, a central angle of 1 degree 22 minutes 37
seconds and an arc length of 2.87 feet to a point for corner at the end of said
curve to the left; THENCE South 71 degrees 06 minutes 48 seconds West a distance
of 4.84 feet to a point for corner at the beginning of a curve to the right;
THENCE along said curve to the right whose chord bears South 17 degrees 08
minutes 39 seconds East a distance of 5.69 feet, having a radius of 114.66 feet,
a central angle of 2 degrees 50 minutes 39 seconds and an arc length of 5.69
feet to a point for corner at the end of said curve to the right; THENCE South
74 degrees 16 minutes 41 seconds West a distance of 2.00 feet to a chiseled "X"
in concrete set for corner at the beginning of a curve to the left, said "X"
painted white; THENCE along said curve to the left whose chord bears North 27
degrees 40 minutes 54 seconds West a distance of 46.69 feet, having a radius of
112.66 feet, a central angle of 23 degrees 55 minutes 11 seconds and an arc
length of 47.03 feet to a chiseled "X" in concrete set for corner at the end of
said curve to the left, said "X" painted white; THENCE North 50 degrees 21
minutes 30 seconds East a distance of 2.00 feet to a point for corner at the
beginning of a curve to the right; THENCE along said curve to the right whose
chord bears South 38 degrees 13 minutes 06 seconds East a distance of 5.70 feet,
having a radius of 114.66 feet, a central angle of 2 degrees 50 minutes 47
seconds and an arc length of 5.70 feet to a point for corner at the end of said
curve to the right; THENCE North 53 degrees 12 minutes 17 seconds East a
distance of 5.09 feet to a point for corner at the beginning of a curve to the
left; THENCE along said curve to the left whose chord bears North 40 degrees 09
minutes 33 seconds West a distance of 14.06 feet, having a radius of 119.78
feet, a central angle of 6 degrees 43 minutes 39 seconds and an arc length of
14.06 feet to a chiseled "X" in concrete set for corner at the end of said curve
to the left, said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa069.jpg]
10 THENCE North 45 degrees 00 minutes 00 seconds East a distance of 25.51 feet
to a 1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for corner;
THENCE South 45 degrees 01 minute 04 seconds East a distance of 88.31 feet to a
1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for corner;
THENCE South 45 degrees 00 minutes 00 seconds West a distance of 3.67 feet to a
point for corner; THENCE South 07 degrees 19 minutes 08 seconds East a distance
of 2.03 feet to a point for corner; THENCE North 78 degrees 31 minutes 09
seconds East a distance of 8.48 feet to a 1/2 inch iron rod with yellow plastic
cap stamped "RLG INC" set for corner at the beginning of a curve to the right;
THENCE along said curve to the right whose chord bears South 07 degrees 59
minutes 46 seconds East a distance of 21.41 feet, having a radius of 176.86
feet, a central angle of 6 degrees 56 minutes 30 seconds and an arc length of
21.43 feet to a point for corner at the end of said curve to the right; THENCE
North 85 degrees 32 minutes 47 seconds East a distance of 19.49 feet to a 1/2
inch iron rod with yellow plastic cap stamped "RLG INC" set for corner at the
beginning of a curve to the right; THENCE along said curve to the right whose
chord bears South 00 degrees 10 minutes 30 seconds West a distance of 31.96
feet, having a radius of 198.94 feet, a central angle of 9 degrees 12 minutes 55
seconds and an arc length of 32.00 feet to a 1/2 inch iron rod with yellow
plastic cap stamped "RLG INC" set for corner at the end of said curve to the
right; THENCE South 45 degrees 00 minutes 00 seconds East a distance of 191.26
feet to a point for corner; THENCE South 45 degrees 00 minutes 00 seconds West a
distance of 91.82 feet to a chiseled "X" in concrete set for corner, said "X"
painted white; THENCE South 45 degrees 00 minutes 00 seconds East a distance of
29.33 feet to a chiseled "X" in concrete set for corner, said "X" painted white;
THENCE South 45 degrees 00 minutes 00 seconds West a distance of 36.85 feet to a
chiseled "X" in concrete set for corner, said "X" painted white; THENCE North 45
degrees 00 minutes 00 seconds West a distance of 46.83 feet to a chiseled "X" in
concrete set for corner, said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa070.jpg]
11 THENCE South 45 degrees 00 minutes 00 seconds West a distance of 56.31 feet
to a point for corner; THENCE South 34 degrees 38 minutes 35 seconds East a
distance of 7.79 feet to a chiseled "X" in concrete set for corner at the
beginning of a curve to the right, said "X" painted white; THENCE along said
curve to the right whose chord bears South 55 degrees 16 minutes 01 second West
a distance of 0.61 feet, having a radius of 336.75 feet, a central angle of 0
degrees 06 minutes 12 seconds and an arc length of 0.61 feet to a point for
corner at the end of said curve to the right; THENCE South 34 degrees 52 minutes
57 seconds East a distance of 58.43 feet to a point for corner; THENCE South 05
degrees 13 minutes 28 seconds West a distance of 9.86 feet to a 1/2 inch iron
rod set for corner, said rod being in the northwesterly line of Crutcher Street
(53 foot right-of- way); THENCE South 45 degrees 00 minutes 06 seconds West
along the northwesterly line of said Crutcher Street a distance of 122.22 feet
to a 1/2 inch iron rod set for corner at the beginning of a curve to the left;
THENCE departing the northwesterly line of said Crutcher Street and along said
curve to the left whose chord bears South 84 degrees 10 minutes 42 seconds West
a distance of 201.74 feet, having a radius of 1861.77 feet, a central angle of 6
degrees 12 minutes 42 seconds and an arc length of 201.84 feet to a 1/2 inch
iron rod set for corner at the end of said curve to the left, said rod being in
the northeasterly line of said Hall Street; THENCE North 44 degrees 29 minutes
29 seconds West along the northeasterly line of said Hall Street a distance of
42.22 feet to a point for corner; THENCE North 45 degrees 30 minutes 31 seconds
East departing the northeasterly line of said Hall Street a distance of 1.50
feet to a 1/2 inch iron rod set for corner; THENCE North 44 degrees 29 minutes
28 seconds West a distance of 173.18 feet to a 1/2 inch iron rod set for corner;
THENCE North 32 degrees 24 minutes 37 seconds East a distance of 14.84 feet to a
point for corner; THENCE North 34 degrees 16 minutes 26 seconds East a distance
of 47.10 feet to a chiseled "X" in concrete set for corner, said "X" painted
green; THENCE North 32 degrees 24 minutes 37 seconds East a distance of 23.74
feet to a chiseled "X" in concrete set for corner at the beginning of a curve to
the right, said "X" painted green;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa071.jpg]
12 THENCE along said curve to the right whose chord bears North 45 degrees 10
minutes 52 seconds East a distance of 50.40 feet, having a radius of 174.88
feet, a central angle of 16 degrees 34 minutes 13 seconds and an arc length of
50.58 feet to a chiseled "X" in concrete set for corner at the end of said curve
to the right and the beginning of a curve to the left, said "X" painted green;
THENCE along said curve to the left whose chord bears North 41 degrees 29
minutes 53 seconds East a distance of 40.10 feet, having a radius of 90.74 feet,
a central angle of 25 degrees 31 minutes 56 seconds and an arc length of 40.43
feet to a chiseled "X" in concrete set for corner at the end of said curve to
the left, said "X" painted green; THENCE North 28 degrees 43 minutes 59 seconds
East a distance of 59.47 feet to a point for corner at the beginning of a curve
to the left; THENCE along said curve to the left whose chord bears North 04
degrees 31 minutes 36 seconds West a distance of 17.04 feet, having a radius of
15.21 feet, a central angle of 68 degrees 08 minutes 29 seconds and an arc
length of 18.09 feet to the POINT OF BEGINNING, containing 150,354 square feet
or 3.4517 acres, more or less. SAVE AND EXCEPT: Exhibit A - Tract 1 as conveyed
to the City of Dallas by Warranty Deed filed 04/15/2014, recorded in cc#
201400091381, Real Property Records, Dallas County, Texas. PARCEL 2: (Easement):
Non-exclusive access easement and non-exclusive interior access easement created
in the Maintenance, Operation, and Easement Agreement dated July 30, 2004,
between Baylor Health Care System and HRT Properties of Texas, Ltd., filed for
record August 06, 2004, and recorded in Volume 2004151, Page 4607, Real Property
Records, Dallas County, Texas, as amended by First Amendment to Maintenance,
Operation and Easement Agreement, filed 02/09/2006, recorded in cc# 200600047697
Real Property Records, Dallas County, Texas, and as affected by the Confirmation
of Removal or Relocation for Maintenance, Operation and Easement Agreement among
Baylor Health Care System, BCC Cancer Center Venture, L.P., and HRT Properties
of Texas, Ltd., filed for record April 24, 2009, and recorded in cc#
2009-00117281, Real Property Records, Dallas County, Texas, and the Second
Declaration of Removal filed April 15, 2014, recorded in cc# 201400091380, Real
Property Records, Dallas County, Texas. PARCEL 3: (Easement): Non-exclusive
easements contained in that certain Maintenance and Operating Agreement between
Baylor Health Care System and BCC Cancer Center Venture, L.P., filed for record
April 24, 2009, and recorded in cc# 2009-00117285, Real Property Records, Dallas
County, Texas, as amended by instrument filed April 15, 2014, recorded in cc#
201400091374, Real Property Records, Dallas County, Texas. PARCEL 4: (Easement):
Non-exclusive access easement and non-exclusive interior access easement created
in that Maintenance, Operation and Easement Agreement executed between Baylor
Health Care System



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa072.jpg]
13 and Duke Realty Limited Partnership, dated March 28, 2008, filed for record
on March 05, 2009, and recorded in cc# 200900064698, Real Property Records,
Dallas County, Texas, as affected by the Confirmation of Removal or Relocation
for Maintenance, Operation and Easement Agreement executed among Baylor Health
Care System, Duke Realty Limited Partnership, and BCC Cancer Center Venture,
L.P., filed for record on April 24, 2009, and recorded in cc# 2009-00117684,
Real Property Records, Dallas County, Texas, as affected by instrument filed
April 15, 2014, recorded in cc# 201400091377, Real Property Records, Dallas
County, Texas. PARCEL 5: (Easement): Non-exclusive easement for parking and
non-exclusive easement for ingress and egress for a term co-terminus with the
leasehold estate described as PARCEL 1 granted in that Parking Facilities
Agreement and that Memorandum of Parking Facilities Agreement, executed by
Baylor Health Care System and BCC Cancer Center Venture, L.P., both documents
dated April 23, 2009, said Memorandum filed for record April 24, 2009, and
recorded in cc# 2009- 00117286, Real Property Records, Dallas County, Texas, as
affected by instrument filed April 15, 2014, recorded in cc# 201400091375, Real
Property Records, Dallas County, Texas. PARCEL 6: (Easement): Non-exclusive
easement for underground facilities created by Easement For Underground
Facilities, executed by Baylor Health Care System, a Texas nonprofit
corporation, to BCC Cancer Center Venture, L.P., filed 12/13/2010, recorded in
cc# 201000316055, Real Property Records, Dallas County, Texas.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa073.jpg]
EXHIBIT H JV333508/335195 Baylor Cancer Center SELLER'S CERTIFICATE THIS
CERTIFICATE (this "Certificate") is made as of this ______ day of ___________,
2017, to be effective as of the Closing Date, by BCC CANCER CENTER VENTURE, L.P.
("Seller"), in favor of DOC-3410 WORTH ST. MOB, LLC, a Wisconsin limited
liability company ("Buyer"). RECITALS: Seller and Buyer entered into that
certain Real Estate Purchase and Sale Agreement (the "Agreement") with an
Effective Date of June __, 2017, with respect to the purchase and sale of
property commonly known as The Baylor Charles A. Sammons Cancer Center, located
at 3410 Worth Street, in the City of Dallas, County of Dallas, State of Texas,
described therein, and the Agreement provides that all of the representations
and warranties and covenants of Seller in the Agreement shall be reaffirmed by
Seller at Closing. Therefore, Seller hereby certifies to Buyer as follows: 1. As
of the date hereof, all of Seller's representations and warranties set forth in
the Agreement, including, but not limited to, those set forth in Section 3.1 of
the Agreement, were true, correct, and complete on the date of the Agreement,
and remain materially true, correct, and complete on the date hereof, without
exception or {except as set forth on Exhibit A attached hereto}. 2. All
capitalized terms used in this Certificate without separate definition shall
have the same meanings assigned to them in the Agreement.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa074.jpg]
2 IN WITNESS WHEREOF, this Certificate has been executed by the duly authorized
representative of Seller the day and year first above written. SELLER: BCC
CANCER CENTER VENTURE, L.P., a Delaware limited partnership By: NM Cancer Center
GP, LLC, a Delaware limited liability company, its general partner By: NM
Imperial, LLC, a Delaware limited liability company, its sole owner By: NML Real
Estate Holdings, LLC, a Wisconsin limited liability company By: The Northwestern
Mutual Life Insurance Company, a Wisconsin corporation By: Northwestern Mutual
Investment Management Company, LLC, a Delaware limited liability company, its
wholly-owned affiliate By: Name: Its: APPROVED BY: By: Name: Philip Natkins
Title: Investment Manager



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa075.jpg]
EXHIBIT I JV333508/335195 Baylor Cancer Center BUYER'S CERTIFICATE THIS
CERTIFICATE (this "Certificate") is made as of this ______ day of June, 2017, to
be effective as of the Closing Date, by DOC-3410 WORTH ST. MOB, LLC, a Wisconsin
limited liability company ("Buyer"), in favor of BCC CANCER CENTER VENTURE, L.P.
("Seller"). RECITALS Seller and Buyer entered into that certain Real Estate
Purchase and Sale Agreement (the "Agreement") with an Effective Date of June
___, 2017, with respect to the purchase and sale of property commonly known as
The Baylor Charles A. Sammons Cancer Center, located at 3410 Worth Street, in
the City of Dallas, County of Dallas, State of Texas, described therein. The
Agreement provides that all of the representations and warranties of Buyer in
the Agreement shall be reaffirmed by Buyer at Closing. Therefore, Buyer hereby
certifies to Seller as follows: 1. Buyer hereby reaffirms, as of the date
hereof, that all of Buyer's representations, and warranties set forth in the
Agreement, including, but not limited to, those set forth in Section 3.3 of the
Agreement, were true, correct, and complete on the date of the Agreement, and
remain true, correct, and complete on the date hereof, without exception or
{except as set forth on Exhibit A attached hereto}; and 2. All capitalized terms
used in this Certificate without separate definition shall have the same
meanings assigned to them in the Agreement. 3. Buyer hereby affirms as of the
date hereof, that Buyer has not prepared, nor had prepared on its behalf, any
environmental reports on or concerning the Property. IN WITNESS WHEREOF, this
Certificate has been executed by the duly authorized representative of Buyer the
day and year first above written. BUYER: DOC-3410 WORTH ST. MOB, LLC, a
Wisconsin limited liability company By: Physicians Realty L.P., its Manager By:
Physicians Realty Trust, its General Partner
By:___________________________________ John T. Thomas, President & CEO



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa076.jpg]
EXHIBIT J RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO Pam Sullivan First
American Title Company National Commercial Services 30 N. LaSalle St., Suite
2700 Chicago, Illinois 60602
______________________________________________________________________________
ASSIGNMENT AND ASSUMPTION OF GROUND LEASE THIS ASSIGNMENT AND ASSUMPTION OF
GROUND LEASE (the "Assignment") is made as of June ___, 2017, between BCC CANCER
CENTER VENTURE, L.P., a Delaware limited partnership ("Assignor") and DOC-3410
Worth St. MOB, LLC, a Wisconsin limited liability company ("Assignee"). A.
Assignor and Baylor Health Care System, a Texas non-profit corporation, entered
into that certain Ground Lease dated as of April 23, 2009 (the "Ground Lease")
which affects that certain real property located in Dallas, Texas, commonly
known as 3410 Worth Street, and more particularly described in the Ground Lease
(the "Property"). Capitalized terms used herein and not defined shall have the
meanings given them in the Ground Lease. B. Assignor desires to assign to
Assignee all of its interest under the Ground Lease and Assignee desires to
accept the assignment thereof. NOW THEREFORE, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows: 1. Assignor assigns to Assignee all of Assignor's
right, title and interest in, to and under the Ground Lease and agrees to
indemnify, defend and hold Assignee harmless from and against any and all
losses, costs, claims, damages, liabilities and expenses, including, without
limitation, reasonable attorneys' fees and expenses, arising out of or relating
to events occurring prior to the date hereof and arising out of Assignor’s
obligations under the Ground Lease. 2. Assignee hereby assumes all of Assignor's
obligations under the Ground Lease first originating on or after the date of
this Assignment and agrees to indemnify, defend and hold Assignor harmless from
and against any and all losses, costs, claims, damages, liabilities and
expenses, including, without limitation, reasonable attorneys' fees and
expenses, arising out of or relating to events occurring on or after the date
hereof and arising out of Assignee’s obligations as landlord under the Ground
Lease. 3. In the event of any legal or equitable proceeding to enforce any of
the terms or conditions of this Assignment, or any alleged disputes, breaches,
defaults or misrepresentations



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa077.jpg]
in connection with any provision of this Assignment, the prevailing party in
such proceeding shall be entitled to recover its reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs of defense
paid or incurred in good faith. 4. This Assignment shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted successors
and assigns. 5. If any provision of this Assignment as applied to either party
or to any circumstance shall be adjudged by a court of competent jurisdiction to
be void or unenforceable for any reason, the same shall in no way affect (to the
maximum extent permissible by law) any other provision of this Assignment, the
application of any such provision under circumstances different from those
adjudicated by the court, or the validity or enforceability of this Assignment
as a whole. 6. This Assignment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signature pages may be detached from the
counterparts and attached to a single copy of this Assignment to physically form
one document. IN WITNESS WHEREOF, the parties hereto have duly executed this
Assignment as of the day and year first above written. ASSIGNOR: BCC CANCER
CENTER VENTURE, L.P., a Delaware limited partnership By: NM Cancer Center GP,
LLC, a Delaware limited liability company, its general partner By: NM Imperial,
LLC, a Delaware limited liability company, its sole owner By: NML Real Estate
Holdings, LLC, a Wisconsin limited liability company By: The Northwestern Mutual
Life Insurance Company, a Wisconsin corporation By: Northwestern Mutual
Investment Management Company, LLC, a Delaware limited liability company, its
wholly-owned affiliate By: Name: Its:



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa078.jpg]
STATE OF WISCONSIN ) ) SS. COUNTY OF MILWAUKEE ) On this _____ day of
________________, 2017, before me appeared ______________________________ who is
personally to me known and known to me to be a _____________ of Northwestern
Mutual Investment Management Company, LLC, and to be the same person who, as
such officer, executed the foregoing instrument of writing in the name of said
limited liability company and duly acknowledged the execution thereof as the
free act and deed of said limited liability company as an authorized
representative of The Northwestern Mutual Life Insurance Company as sole owner
of NM Imperial, LLC, as sole owner of NM Cancer Center GP, LLC, as general
partner of BCC CANCER CENTER VENTURE, L.P., a Delaware limited partnership.
Notary Public, State of Wisconsin My Commission expires: ________



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa079.jpg]
ASSIGNEE: DOC-3410 WORTH ST. MOB, LLC, a Wisconsin limited liability company By:
Physicians Realty L.P., its Manager By: Physicians Realty Trust, its General
Partner By:___________________________________ John T. Thomas, President & CEO
STATE OF WISCONSIN ) COUNTY OF MILWAUKEE ) On __________________ before me,
______________________, personally appeared
____________________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY
under the laws of the State of Wisconsin that the foregoing paragraph is true
and correct. WITNESS my hand and official seal.
____________________________________ Notary Public My Commission
Expires:________________



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa080.jpg]
THIS FORM TO BE MODIFIED IF THERE ARE LONG-TERM SERVICE CONTRACTS TO BE
ASSIGNED. EXHIBIT K JV333508/335195 Baylor Cancer Center ASSIGNMENT AND
ASSUMPTION OF SERVICE CONTRACTS AND OTHER OBLIGATIONS THIS ASSIGNMENT AND
ASSUMPTION OF SERVICE CONTRACTS AND OTHER OBLIGATIONS (this "Assignment") is
executed as of the _____ day of June, 2017, to be effective as of the Closing
Date, by and between BCC CANCER CENTER VENTURE, L.P., a Delaware limited
partnership ("Assignor"), and DOC-3410 WORTH ST. MOB, LLC, a Wisconsin limited
liability company ("Assignee"). RECITALS A. Assignor, as Seller, and Assignee,
as Buyer, entered into that certain Real Estate Purchase and Sale Agreement (the
"Agreement") with an Effective Date of June ___, 2017, for the purchase and sale
of the real estate commonly known as The Baylor Charles A. Sammons Cancer
Center, which is legally described in Schedule 1 attached hereto and
incorporated herein (the "Property"). B. In connection with the conveyance of
the Property but subject to the provisions of the Agreement, Assignor desires to
assign to Assignee all the service, maintenance and other contracts respecting
the use, maintenance, development, sale, or operation of the Property or any
portion thereof and all transferable guarantees and warranties for the Property
and Assignee desires to accept said assignment and assume certain obligations of
Assignor under said contracts upon the terms, covenants, and conditions set
forth in this Assignment. C. All capitalized terms used in this Assignment
without separate definition shall have the same meanings assigned to them in the
Agreement. AGREEMENT NOW, THEREFORE, in consideration of the recitals set forth
above, which are made a part of this Assignment, the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows: 1. Assignment of Service Contracts. Assignor hereby assigns, conveys,
transfers, and sets over unto Assignee all of Assignor's right, title, and
interest in, to and under those certain service, maintenance, and other
contracts and concessions respecting the use, maintenance, development, sale, or
operation of the Property or any portion thereof, and all transferable
guarantees and warranties for the Property, which are set forth on Schedule 2
attached hereto and incorporated herein, together with all amendments,
extensions, renewals, and



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa081.jpg]
modifications thereto, to the extent assignable (collectively, the "Service
Contracts"), together with all rights and privileges and subject to the
covenants and conditions therein mentioned, including any warranties or
guaranties with respect to any work performed pursuant to the Service Contracts,
to have and to hold the same unto Assignee, its successors and assigns. 2.
Assumption of Service Contracts. As of the Closing Date (as defined in the
Agreement), Assignee accepts said assignment of the Service Contracts and,
subject to the terms of the Agreement, assumes all of Assignor's obligations
under the Service Contracts for the balance of the terms thereof following the
Closing Date. 3. No Merger. This Assignment shall not merge with or limit or
restrict any provision of the Agreement, and the provisions of the Agreement
shall govern and control the rights and obligations of Assignor and Assignee
with respect to all matters described therein, including, without limitation,
representations and warranties, the apportionment of payment obligations and
indemnification obligations. 4. Binding Effect. This Assignment shall be binding
upon and inure to the benefit of the Assignor and Assignee and each of their
respective successors and assigns. 5. Counterparts. This Assignment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument. (Signatures on Next Page)



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa082.jpg]
IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written. ASSIGNOR: BCC CANCER CENTER VENTURE, L.P., a Delaware
limited partnership By: NM Cancer Center GP, LLC, a Delaware limited liability
company, its general partner By: NM Imperial, LLC, a Delaware limited liability
company, its sole owner By: NML Real Estate Holdings, LLC, a Wisconsin limited
liability company By: The Northwestern Mutual Life Insurance Company, a
Wisconsin corporation By: Northwestern Mutual Investment Management Company,
LLC, a Delaware limited liability company, its wholly-owned affiliate By: Name:
Its: ASSIGNEE: DOC-3410 Worth St. MOB, LLC, a Wisconsin limited liability
company By: Physicians Realty L.P., its Manager By: Physicians Realty Trust, its
General Partner By:___________________________________ John T. Thomas, President
& CEO



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa083.jpg]
SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS AND OTHER
OBLIGATIONS LEGAL DESCRIPTION PARCEL 1: (Leasehold): Being a tract or parcel of
land situated in the John Grigsby Survey, Abstract Number 495, City of Dallas,
Dallas County, Texas, and being part of Lot 1, Block A/840, BUMC CC Addition, an
Addition to the City of Dallas, according to the plat recorded in Document No.
200900003566, Real Property Records, Dallas County, Texas, and being more
particularly described as follows: COMMENCING at a point for corner at the
intersection of the southeasterly line of Worth Street (53 foot right-of-way)
and the cut-off line between said southeasterly line and the northeasterly line
of Hall Street (95 foot right-of-way at this point), said point being the most
northerly west corner of said Lot 1; THENCE North 44 degrees 59 minutes 31
seconds East along the southeasterly line of said Worth Street a distance of
228.54 feet to a point for corner; THENCE South 45 degrees 00 minutes 29 seconds
East departing the southeasterly line of said Worth Street a distance of 3.07
feet to a point for corner, said point being the POINT OF BEGINNING; THENCE
South 69 degrees 56 minutes 36 seconds East a distance of 34.91 feet to a
chiseled "X" in concrete set for corner at the beginning of a curve to the left,
said "X" painted green; THENCE along said curve to the left whose chord bears
South 73 degrees 45 minutes 20 seconds East a distance of 30.93 feet, having a
radius of 100.35 feet, a central angle of 17 degrees 43 minutes 51 seconds and
an arc length of 31.05 feet to a point for corner at the end of said curve to
the left and the beginning of a curve to the left; THENCE along said curve to
the left whose chord bears North 66 degrees 39 minutes 11 seconds East a
distance of 36.16 feet, having a radius of 175.58 feet, a central angle of 11
degrees 49 minutes 18 seconds and an arc length of 36.23 feet to a 1/2 inch iron
rod with yellow plastic cap stamped "RLG INC" set for corner at the end of said
curve to the left; THENCE North 29 degrees 15 minutes 29 seconds West a distance
of 23.91 feet to a 1/2 inch iron rod with yellow plastic cap stamped "RLG INC"
set for corner at the beginning of a curve to the left; THENCE along said curve
to the left whose chord bears North 46 degrees 02 minutes 01 second East a
distance of 77.02 feet, having a radius of 151.67 feet, a central angle of 29
degrees 25



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa084.jpg]
2 minutes 03 seconds and an arc length of 77.87 feet to a chiseled "X" in
concrete set for corner at the end of said curve to the left, said "X" painted
white; THENCE South 58 degrees 40 minutes 30 seconds East a distance of 31.35
feet to a chiseled "X" in concrete set for corner at the beginning of a curve to
the left, said "X" painted white; THENCE along said curve to the left whose
chord bears North 20 degrees 31 minutes 19 seconds East a distance of 68.61
feet, having a radius of 183.02 feet, a central angle of 21 degrees 36 minutes
25 seconds and an arc length of 69.02 feet to a chiseled "X" in concrete set for
corner at the end of said curve to the left and the beginning of a curve to the
left, said "X" painted white; THENCE along said curve to the left whose chord
bears North 17 degrees 53 minutes 26 seconds West a distance of 2.87 feet,
having a radius of 119.50 feet, a central angle of 1 degree 22 minutes 37
seconds and an arc length of 2.87 feet to a point for corner at the end of said
curve to the left; THENCE South 71 degrees 06 minutes 48 seconds West a distance
of 4.84 feet to a point for corner at the beginning of a curve to the right;
THENCE along said curve to the right whose chord bears South 17 degrees 08
minutes 39 seconds East a distance of 5.69 feet, having a radius of 114.66 feet,
a central angle of 2 degrees 50 minutes 39 seconds and an arc length of 5.69
feet to a point for corner at the end of said curve to the right; THENCE South
74 degrees 16 minutes 41 seconds West a distance of 2.00 feet to a chiseled "X"
in concrete set for corner at the beginning of a curve to the left, said "X"
painted white; THENCE along said curve to the left whose chord bears North 27
degrees 40 minutes 54 seconds West a distance of 46.69 feet, having a radius of
112.66 feet, a central angle of 23 degrees 55 minutes 11 seconds and an arc
length of 47.03 feet to a chiseled "X" in concrete set for corner at the end of
said curve to the left, said "X" painted white; THENCE North 50 degrees 21
minutes 30 seconds East a distance of 2.00 feet to a point for corner at the
beginning of a curve to the right; THENCE along said curve to the right whose
chord bears South 38 degrees 13 minutes 06 seconds East a distance of 5.70 feet,
having a radius of 114.66 feet, a central angle of 2 degrees 50 minutes 47
seconds and an arc length of 5.70 feet to a point for corner at the end of said
curve to the right; THENCE North 53 degrees 12 minutes 17 seconds East a
distance of 5.09 feet to a point for corner at the beginning of a curve to the
left; THENCE along said curve to the left whose chord bears North 40 degrees 09
minutes 33 seconds West a distance of 14.06 feet, having a radius of 119.78
feet, a central angle of 6 degrees 43



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa085.jpg]
3 minutes 39 seconds and an arc length of 14.06 feet to a chiseled "X" in
concrete set for corner at the end of said curve to the left, said "X" painted
white; THENCE North 45 degrees 00 minutes 00 seconds East a distance of 25.51
feet to a 1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for
corner; THENCE South 45 degrees 01 minute 04 seconds East a distance of 88.31
feet to a 1/2 inch iron rod with yellow plastic cap stamped "RLG INC" set for
corner; THENCE South 45 degrees 00 minutes 00 seconds West a distance of 3.67
feet to a point for corner; THENCE South 07 degrees 19 minutes 08 seconds East a
distance of 2.03 feet to a point for corner; THENCE North 78 degrees 31 minutes
09 seconds East a distance of 8.48 feet to a 1/2 inch iron rod with yellow
plastic cap stamped "RLG INC" set for corner at the beginning of a curve to the
right; THENCE along said curve to the right whose chord bears South 07 degrees
59 minutes 46 seconds East a distance of 21.41 feet, having a radius of 176.86
feet, a central angle of 6 degrees 56 minutes 30 seconds and an arc length of
21.43 feet to a point for corner at the end of said curve to the right; THENCE
North 85 degrees 32 minutes 47 seconds East a distance of 19.49 feet to a 1/2
inch iron rod with yellow plastic cap stamped "RLG INC" set for corner at the
beginning of a curve to the right; THENCE along said curve to the right whose
chord bears South 00 degrees 10 minutes 30 seconds West a distance of 31.96
feet, having a radius of 198.94 feet, a central angle of 9 degrees 12 minutes 55
seconds and an arc length of 32.00 feet to a 1/2 inch iron rod with yellow
plastic cap stamped "RLG INC" set for corner at the end of said curve to the
right; THENCE South 45 degrees 00 minutes 00 seconds East a distance of 191.26
feet to a point for corner; THENCE South 45 degrees 00 minutes 00 seconds West a
distance of 91.82 feet to a chiseled "X" in concrete set for corner, said "X"
painted white; THENCE South 45 degrees 00 minutes 00 seconds East a distance of
29.33 feet to a chiseled "X" in concrete set for corner, said "X" painted white;
THENCE South 45 degrees 00 minutes 00 seconds West a distance of 36.85 feet to a
chiseled "X" in concrete set for corner, said "X" painted white;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa086.jpg]
4 THENCE North 45 degrees 00 minutes 00 seconds West a distance of 46.83 feet to
a chiseled "X" in concrete set for corner, said "X" painted white; THENCE South
45 degrees 00 minutes 00 seconds West a distance of 56.31 feet to a point for
corner; THENCE South 34 degrees 38 minutes 35 seconds East a distance of 7.79
feet to a chiseled "X" in concrete set for corner at the beginning of a curve to
the right, said "X" painted white; THENCE along said curve to the right whose
chord bears South 55 degrees 16 minutes 01 second West a distance of 0.61 feet,
having a radius of 336.75 feet, a central angle of 0 degrees 06 minutes 12
seconds and an arc length of 0.61 feet to a point for corner at the end of said
curve to the right; THENCE South 34 degrees 52 minutes 57 seconds East a
distance of 58.43 feet to a point for corner; THENCE South 05 degrees 13 minutes
28 seconds West a distance of 9.86 feet to a 1/2 inch iron rod set for corner,
said rod being in the northwesterly line of Crutcher Street (53 foot right-of-
way); THENCE South 45 degrees 00 minutes 06 seconds West along the northwesterly
line of said Crutcher Street a distance of 122.22 feet to a 1/2 inch iron rod
set for corner at the beginning of a curve to the left; THENCE departing the
northwesterly line of said Crutcher Street and along said curve to the left
whose chord bears South 84 degrees 10 minutes 42 seconds West a distance of
201.74 feet, having a radius of 1861.77 feet, a central angle of 6 degrees 12
minutes 42 seconds and an arc length of 201.84 feet to a 1/2 inch iron rod set
for corner at the end of said curve to the left, said rod being in the
northeasterly line of said Hall Street; THENCE North 44 degrees 29 minutes 29
seconds West along the northeasterly line of said Hall Street a distance of
42.22 feet to a point for corner; THENCE North 45 degrees 30 minutes 31 seconds
East departing the northeasterly line of said Hall Street a distance of 1.50
feet to a 1/2 inch iron rod set for corner; THENCE North 44 degrees 29 minutes
28 seconds West a distance of 173.18 feet to a 1/2 inch iron rod set for corner;
THENCE North 32 degrees 24 minutes 37 seconds East a distance of 14.84 feet to a
point for corner; THENCE North 34 degrees 16 minutes 26 seconds East a distance
of 47.10 feet to a chiseled "X" in concrete set for corner, said "X" painted
green;



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa087.jpg]
5 THENCE North 32 degrees 24 minutes 37 seconds East a distance of 23.74 feet to
a chiseled "X" in concrete set for corner at the beginning of a curve to the
right, said "X" painted green; THENCE along said curve to the right whose chord
bears North 45 degrees 10 minutes 52 seconds East a distance of 50.40 feet,
having a radius of 174.88 feet, a central angle of 16 degrees 34 minutes 13
seconds and an arc length of 50.58 feet to a chiseled "X" in concrete set for
corner at the end of said curve to the right and the beginning of a curve to the
left, said "X" painted green; THENCE along said curve to the left whose chord
bears North 41 degrees 29 minutes 53 seconds East a distance of 40.10 feet,
having a radius of 90.74 feet, a central angle of 25 degrees 31 minutes 56
seconds and an arc length of 40.43 feet to a chiseled "X" in concrete set for
corner at the end of said curve to the left, said "X" painted green; THENCE
North 28 degrees 43 minutes 59 seconds East a distance of 59.47 feet to a point
for corner at the beginning of a curve to the left; THENCE along said curve to
the left whose chord bears North 04 degrees 31 minutes 36 seconds West a
distance of 17.04 feet, having a radius of 15.21 feet, a central angle of 68
degrees 08 minutes 29 seconds and an arc length of 18.09 feet to the POINT OF
BEGINNING, containing 150,354 square feet or 3.4517 acres, more or less. SAVE
AND EXCEPT: Exhibit A - Tract 1 as conveyed to the City of Dallas by Warranty
Deed filed 04/15/2014, recorded in cc# 201400091381, Real Property Records,
Dallas County, Texas. PARCEL 2: (Easement): Non-exclusive access easement and
non-exclusive interior access easement created in the Maintenance, Operation,
and Easement Agreement dated July 30, 2004, between Baylor Health Care System
and HRT Properties of Texas, Ltd., filed for record August 06, 2004, and
recorded in Volume 2004151, Page 4607, Real Property Records, Dallas County,
Texas, as amended by First Amendment to Maintenance, Operation and Easement
Agreement, filed 02/09/2006, recorded in cc# 200600047697 Real Property Records,
Dallas County, Texas, and as affected by the Confirmation of Removal or
Relocation for Maintenance, Operation and Easement Agreement among Baylor Health
Care System, BCC Cancer Center Venture, L.P., and HRT Properties of Texas, Ltd.,
filed for record April 24, 2009, and recorded in cc# 2009-00117281, Real
Property Records, Dallas County, Texas, and the Second Declaration of Removal
filed April 15, 2014, recorded in cc# 201400091380, Real Property Records,
Dallas County, Texas. PARCEL 3: (Easement): Non-exclusive easements contained in
that certain Maintenance and Operating Agreement between Baylor Health Care
System and BCC Cancer Center Venture, L.P., filed for record April 24, 2009, and
recorded in cc# 2009-00117285, Real Property Records, Dallas County, Texas, as
amended by instrument filed April 15, 2014, recorded in cc# 201400091374, Real
Property Records, Dallas County, Texas.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa088.jpg]
6 PARCEL 4: (Easement): Non-exclusive access easement and non-exclusive interior
access easement created in that Maintenance, Operation and Easement Agreement
executed between Baylor Health Care System and Duke Realty Limited Partnership,
dated March 28, 2008, filed for record on March 05, 2009, and recorded in cc#
200900064698, Real Property Records, Dallas County, Texas, as affected by the
Confirmation of Removal or Relocation for Maintenance, Operation and Easement
Agreement executed among Baylor Health Care System, Duke Realty Limited
Partnership, and BCC Cancer Center Venture, L.P., filed for record on April 24,
2009, and recorded in cc# 2009-00117684, Real Property Records, Dallas County,
Texas, as affected by instrument filed April 15, 2014, recorded in cc#
201400091377, Real Property Records, Dallas County, Texas. PARCEL 5: (Easement):
Non-exclusive easement for parking and non-exclusive easement for ingress and
egress for a term co-terminus with the leasehold estate described as PARCEL 1
granted in that Parking Facilities Agreement and that Memorandum of Parking
Facilities Agreement, executed by Baylor Health Care System and BCC Cancer
Center Venture, L.P., both documents dated April 23, 2009, said Memorandum filed
for record April 24, 2009, and recorded in cc# 2009- 00117286, Real Property
Records, Dallas County, Texas, as affected by instrument filed April 15, 2014,
recorded in cc# 201400091375, Real Property Records, Dallas County, Texas.
PARCEL 6: (Easement): Non-exclusive easement for underground facilities created
by Easement For Underground Facilities, executed by Baylor Health Care System, a
Texas nonprofit corporation, to BCC Cancer Center Venture, L.P., filed
12/13/2010, recorded in cc# 201000316055, Real Property Records, Dallas County,
Texas.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa089.jpg]
SCHEDULE 2 TO ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS AND OTHER
OBLIGATIONS SERVICE CONTRACTS Company Service Start Date End Date AIR
Engineering & Testing, Inc. HVAC Maintenance & Repair 2/15/2015 2/14/2018
Barrett Woodyard & Associates Consultant 8/26/2015 12/31/2017 Belfor USA Group
Inc Disaster Relief 3/1/2015 12/31/2017 Business Flooring Specialists LP
Flooring 10/14/2015 10/31/2017 C&K Water Specialists LLC Water Treatment
4/1/2012 3/31/2018 CBRE Inc Other 3/1/2016 2/28/2021 City Wide Building Services
Pressure Washing 3/15/2017 3/14/2019 City Wide Building Services Window Washers
3/15/2017 3/14/2019 Cleaning Guys LLC Bio Hazard Waste Cleanup 10/24/2014
12/31/2017 Clifford Power Systems Inc Generator/Power Systems Maintenance and
Repair 4/1/2011 3/31/2019 CMH Elevator Consultants & Associates LLC Other
2/2/2015 1/31/2021 Dallas Glass & Door Co. Ltd. Glass and/or Mirror Service
10/21/2013 9/30/2021 Dorma USA Inc Dock Door Service 11/21/2014 10/31/2018 DSS
Fire Inc. Fire Suppression 4/1/2011 3/31/2019 Empire Roofing Roofing 12/15/2016
11/30/2021 Entech Sales and Service, Inc. HVAC 3/1/2017 1/31/2020 Entech Sales
and Service, Inc. Electrical 3/1/2017 1/31/2020 Entech Sales and Service, Inc.
Plumbing 3/1/2017 1/31/2020 Filgo Oil Company Ltd. Generator/Power Systems
Maintenance & Repair 6/1/2013 5/31/2019 Flores Technical Services Inc Access
Control 1/1/2015 12/31/2018 Garratt Callahan Company Water Treatment 3/1/2015
2/28/2018 Gemini Technology Inc. d/b/s Alphagraphics Other 6/1/2016 5/20/2019



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa090.jpg]
2 Company Service Start Date End Date Healthcare Art Consulting Signage
1/15/2013 2/28/2018 Hobbs Equipment Equipment Rental 2/15/2011 2/14/2021 ICON
Ecological Solutions LLC Pest Control 6/1/2016 5/31/2019 Industrial Roofing
Services Inc Roofing Consultant 1/1/2016 12/31/2018 InfoVu Technologies LLC
Signage 5/1/2015 1/31/2020 JF Filtration Inc. (Joe W Fly Company Other 2/1/2016
1/31/2018 John Larriviere dba Precision Textile Carpet Cleaning 11/1/2014
12/31/2018 Johnson Controls Inc. HVAC Maintenance & Repair 11/1/2015 10/31/2017
Johnson Controls Inc. Mechanical Contractor 11/1/2015 10/31/2017 Johnson
Controls Inc. HVAC 2/1/2017 1/31/2018 Kings III of America Inc. Elevator Alarm
Monitoring 12/30/2015 12/31/2017 Kings III of America Inc. AED Monitoring
12/30/2015 12/31/2017 Knight Restoration LP Restoration 3/1/2014 12/30/2017 Laz
Parking Texas LLC Parking Lot Management 9/1/2015 8/31/2018 Maxtin Inc (Morrison
Architectural Sign Co) Signage 12/1/2012 12/31/2019 Modemfold Door & Specialties
(of Dallas Ft. Worth Inc) Doors, Frames & Hardware 10/21/2013 10/31/2019
Phillips Electrical Service Inc. Electrical 1/25/2017 1/31/2021 Plant
Interscapes Inc. Interior landscaping 7/1/2016 6/30/2019 Prism Electric Inc
Lighting Company 3/15/215 12/31/2018 Refrigerated Specialist Inc Mechanical
Contractor 9/26/2014 9/30/2018 Renaissance Metals Inc (dba Mid America Metals)
Metal Refinishing 5/20/2015 5/31/2018 Restorx of Texas LLC Restoration 11/5/2012
12/31/2017 Select Commercial Services LLC Janitorial 3/15/2013 3/31/2019 TD
Industries Inc. HVAC Maintenance & Repair 10/1/2015 12/31/2018 TD Industries
Inc. Mechanical Contractor 10/1/2015 12/31/2018 TD Industries Inc. Plumbing
Maintenance & Repair 10/1/2015 12/31/2018 Terracon Consultants Inc. Consultant
1/31/2017 1/31/2020



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa091.jpg]
3 Company Service Start Date End Date The Brickman Group, Ltd. Snow Removal
10/1/2015 12/31/2018 TKE Corp (dba ThyssenKrupp Elevator Corp.) Elevator
Maintenance & Repair 7/28/2014 12/31/2018 Trane US Inc HVAC Maintenance & Repair
12/14/2016 5/31/2019 Triple B Cleaning Inc. Other 3/11/2011 6/30/2018 Tri-Tex
Construction Inc General Maintenance w/Contract 1/30/2015 1/31/2020



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa092.jpg]
4 EXHIBIT M JV333508/335195 Baylor Cancer Center AFFIDAVIT AS TO DEBTS, LIENS,
PARTIES IN POSSESSION, AND GAP COVERAGE PROPERTY: The property located at 3410
Worth Street, in the City of Dallas, County of Dallas, State of Texas, as more
particularly described in First American Title Insurance Company's ("Title
Company") Commitment No. __________ (the "Commitment") with an effective date of
___________, 2017 (the "Effective Date"). BEFORE ME, the undersigned authority,
on this ______________ day of June, 2017, personally appeared ______________,
Managing Director of Northwestern Mutual Investment Management Company, LLC, a
wholly-owned affiliate of The Northwestern Mutual Life Insurance Company
("Seller"), personally known to me to be the person whose name is subscribed
hereto and upon oath deposes and says, in his/her capacity as Managing Director
of Northwestern Mutual Investment Management Company, LLC (and not personally),
that, to the best knowledge of the undersigned, as of the date of this Affidavit
and other than as disclosed in the Commitment: 1. Seller has not purchased,
either through a time payment contract or otherwise, any fixture which
constitutes real property and is located on the Property, that is not fully paid
for as of the date of this Affidavit. [except for _____] 2. There are no
judgment liens, federal tax liens, or state tax liens against the Property as of
the date of this Affidavit. 3. Seller is in sole possession of the Property and
has not entered into any leases granting any party a right of possession to the
Property ("Lease"), except for the Leases described on Exhibit A attached hereto
and incorporated herein. No rights of first refusal or purchase options exist as
of the date of this Affidavit with respect to any portion of the Property. 4.
Seller has neither recorded any agreements since the Effective Date nor entered
into any unrecorded agreements that affect title to the Property and that, by
their terms, are still in force, including, without limitation, contracts,
deeds, mortgages, trust deeds, easements, security agreements and liens of any
nature, except (i) as disclosed in the Commitment and (ii) to the extent legible
copies of the same have been delivered to Seller except as follows (if none,
state "NONE"): [________] 5. Seller has taken no action nor executed any
instrument, nor are there any matters pending against Seller, with respect to
the Property which could give rise to a lien against the Property between the
Effective Date and the date of this Affidavit. 6. Within the last six (6) months
of the date of this Affidavit and except to the extent that Seller shall fully
pay the cost thereof, no labor, services or materials have been furnished to



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa093.jpg]
5 rehabilitate, repair, refurbish, or remodel the Property or the improvements
located thereon, including, but not limited to any contracts, construction work,
services, and material let or provided by or on behalf of tenants under Leases,
nor have any contracts been entered into by Seller for the furnishing of such
labor, services, or materials that are to be completed subsequent to the date
hereof. 7. Seller has not received written notice of any violation of covenants,
conditions, or restrictions affecting the Property which have not been cured or
otherwise remedied. The statements made to Title Company in this Affidavit are
made solely as an inducement to Title Company to issue an owner's policy of
title insurance to [insert Buyer] ("Buyer"), and to no other person or entity
and for no other purpose. Seller hereby acknowledges that Title Company is
relying upon the statements contained herein in issuing such policy of title
insurance to Buyer. BCC CANCER CENTER VENTURE, L.P., a Delaware limited
partnership By: NM Cancer Center GP, LLC, a Delaware limited liability company,
its general partner By: NM Imperial, LLC, a Delaware limited liability company,
its sole owner By: NML Real Estate Holdings, LLC, a Wisconsin limited liability
company By: The Northwestern Mutual Life Insurance Company, a Wisconsin
corporation By: Northwestern Mutual Investment Management Company, LLC, a
Delaware limited liability company, its wholly-owned affiliate By: Name: Its:
Sworn and subscribed to before me this _____ day of __________, 2017.
_________________________________ Name Notary Public, State of Wisconsin



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa094.jpg]
6 My commission expires: EXHIBIT A TO AFFIDAVIT AS TO DEBTS, LIENS, PARTIES IN
POSSESSION AND GAP COVERAGE LIST OF UNRECORDED LEASES 16. Space Lease dated
April 23, 2009 by and between BCC Cancer Center Venture, L.P., a Delaware
limited partnership and Baylor Health Care System, a Texas non-profit
corporation. a. First Amendment to Space Lease dated October 25, 2011. b. Second
Amendment to Space Lease dated March 18, 2014. c. Sublease Agreement dated
August ___, 2013 by and between Baylor Health Care System, a Texas non-profit
corporation and Baylor Research Institute, a Texas non-profit corporation. 17.
Office Lease dated April 8, 2011 by and between BCC Cancer Center Venture, L.P.,
a Delaware limited partnership and US Oncology, Inc., a Delaware corporation for
Suite 160. 18. Office Lease dated April 8, 2011 by and between BCC Cancer Center
Venture, L.P., a Delaware limited partnership and US Oncology, Inc., a Delaware
corporation for 154,927 square feet on floor 1 and floor 3 of the Property. a.
First Amendment to Office Lease dated July 7, 2011. b. Letter Agreement dated
July 7, 2011 regarding access to the Isolated Space, as defined therein. c.
Sublease dated August ___, 2013 by and between US Oncology, Inc., a Delaware
corporation and Baylor University Medical Center, a Texas nonprofit corporation.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa095.jpg]
7 JV333508/335195 Baylor Cancer Center EXHIBIT N TENANT NOTICE LETTER
_____________________, 20__ Dear Tenant: This is to advise you that as of
___________________, 20__, ______________________ ("Buyer") has acquired the
Property commonly known as _________________________ ("Property") and
______________________________________ is now the property manager of the
Property. The leasing office address of the Buyer's property manager is:
______________________________________________
______________________________________________
______________________________________________ All future payments of rent and
other charges due under your lease, should be made payable to
_____________________ and delivered to the above-referenced leasing office. Your
security deposit, if any, has also been transferred to Buyer and Buyer shall be
responsible for its return to you pursuant to the terms of your lease agreement.
Should you have any questions concerning the acquisition of the Property, please
call the property manager at ____________________________. Very truly yours,
SELLER: [OR PROPERTY MANAGER ON BEHALF OF SELLER]
By:____________________________________ Name: ________________________________
Its: ___________________________________ BUYER: By: Name: Its:



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa096.jpg]
EXHIBIT O JV333508/335195 Baylor Cancer Center ASSIGNMENT AND ASSUMPTION OF REAL
ESTATE PURCHASE AND SALE AGREEMENT THIS ASSIGNMENT AND ASSUMPTION OF REAL ESTATE
PURCHASE AND SALE AGREEMENT ("Assignment") is made as of__________________, 20__
by and between ________________________________________ ("Original Buyer") and
___________________________________________ ("Assuming Buyer") with respect to
the following: RECITALS A. Original Buyer and BCC CANCER CENTER VENTURE, L.P., a
Delaware limited partnership ("Seller") have entered into that certain Real
Estate Purchase and Sale Agreement dated as of June ____, 2017 (the
"Agreement"), wherein Seller has agreed to sell to Original Buyer, and Original
Buyer has agreed to purchase from Seller, certain real property and improvements
located thereon as described in the Agreement ("Property"). B. Original Buyer
desires to assign its interest in the Agreement to Assuming Buyer, and Assuming
Buyer desires to assume such interest, all as hereinafter provided. AGREEMENT In
consideration of the foregoing Recitals and the mutual covenants and agreements
contained in this Assignment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Original Buyer and
Assuming Buyer agree as follows: 1. Assignment of Agreement Original Buyer
hereby assigns to Assuming Buyer all of Original Buyer's right, title and
interest in and to the Agreement, and Assuming Buyer hereby accepts such
assignment. Assuming Buyer hereby assumes and agrees to perform, and to be bound
by, all of the terms, covenants, conditions, and obligations imposed upon or
assumed by Original Buyer under the terms of the Agreement. 2. Joint and Several
Liability Original Buyer shall not be released from any existing obligations
under the Agreement as a result of this Assignment, and notwithstanding
limitations set forth in Section 16.11 of the Agreement, Assuming Buyer hereby
agrees to be jointly and severally liable with Original Buyer for all
representations, warranties, indemnities, waivers, releases, and other
obligations and undertakings set forth in the Agreement, including, without
limitation, the obligations and undertakings set forth in the Sections of the
Agreement entitled “Buyer’s Reliance on Own Investigations; "AS-IS" Sale,"
"Buyer Indemnity" and "Release".



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa097.jpg]
2 3. Representations and Warranties of Assuming Buyer Assuming Buyer hereby
represents and warrants to Seller that: (a) Assuming Buyer is directly or
indirectly controlled by Original Buyer; (b) Assuming Buyer, and the individuals
signing this Assignment on behalf of Assuming Buyer, have the full, legal power,
authority, and right to execute and deliver and to perform their legal
obligations under this Agreement. Assuming Buyer’s performance hereunder and the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of Assuming Buyer and no remaining action is required to make
this Agreement binding on Assuming Buyer. (c) Assuming Buyer is not, and shall
not become, a person or entity with whom U. S. persons or entities are
restricted from doing business with under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action, and is not and
shall not engage in any dealings or transactions or be otherwise associated with
such persons or entities. 4. Miscellaneous (a) Entire Agreement. The Agreement,
together with this Assignment, embodies the entire understanding between
Original Buyer and Assuming Buyer with respect to its subject matter and can be
changed only by an instrument in writing signed by Original Buyer and Assuming
Buyer and approved in writing by Seller. (b) Time of Essence. Time is of the
essence of each and every term, condition, obligation and provision hereof. (c)
Counterparts. This Assignment may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed an original but
all of which, taken together, shall constitute the same Assignment. (d)
Applicable Law. This Assignment shall be governed by and construed and enforced
in accordance with the laws of the state in which the Property is located
without regard to conflicts of law principles. (e) Capitalized Terms.
Capitalized terms used in this Assignment shall have the same meaning as set
forth in the Agreement unless otherwise specifically defined herein.



--------------------------------------------------------------------------------



 
[exhibit101finalbaylorpsa098.jpg]
3 IN WITNESS WHEREOF, this Assignment has been executed as of the day and year
set forth above. ORIGINAL BUYER: _________________________________________ By:
_______________________________________ Name:
____________________________________ Title:
_____________________________________ ASSUMING BUYER:
__________________________________________ By:
_______________________________________ Name:
____________________________________ Title:
_____________________________________



--------------------------------------------------------------------------------



 